UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09303 & 811-09923 KINETICS MUTUAL FUNDS, INC. & KINETICS PORTFOLIOS TRUST (Exact name of registrant as specified in charter) 470 Park Avenue South New York, NY 10016 (Address of principal executive offices) (Zip code) U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (800) 930-3828 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2014 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Internet Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 97.23% Shares Value Administrative and Support Services - 0.21% CRMZ CreditRiskMonitor.com, Inc. $ CTRP Ctrip.com International Limited - ADR* IILG Interval Leisure Group, Inc. Broadcasting (except Internet) - 4.02% CBS CBS Corporation - Class B SSP The E.W. Scripps Company - Class A*^ DIS The Walt Disney Company^ Cable Distributor - 3.73% LBTYK Liberty Global plc - Series C^ Computer and Electronic Product Manufacturing - 0.33% QCOM QUALCOMM Inc. Credit Intermediation and Related Activities - 0.22% TREE Tree.com, Inc.*^ Data Processing, Hosting and Related Services - 0.20% CSGP CoStar Group, Inc.* Data Processor - 3.04% MA MasterCard, Inc. - Class A VRSK Verisk Analytics, Inc. - Class A* V Visa, Inc. - Class A^ Defense - 2.20% CACI CACI International, Inc. - Class A*^ MANT ManTech International Corporation - Class A E-Commerce - 12.91% EBAY eBay, Inc.*^ IACI IAC/InterActiveCorp LINTA Liberty Interactive Corporation - Class A* Gaming - 1.34% 200 HK Melco International Development Limited Global Exchanges - 0.11% JSE SJ JSE Limited Holding Company - 2.52% GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP Media - 34.14% DISCA Discovery Communications, Inc. - Class A* DISCK Discovery Communications, Inc. - Class C* LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A* TWX Time Warner, Inc.^ VIAB Viacom Inc. - Class B Motion Picture and Sound Recording Industries - 2.66% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.55% AN AutoNation, Inc.* Non-Store Retailers - 1.14% CPRT Copart, Inc.* LE Lands' End, Inc.* OSTK Overstock.com, Inc.* BID Sotheby's^ Other Exchanges - 0.04% CBOE CBOE Holdings Inc. Other Information Services - 7.72% GOOGL Google Inc. - Class A* GOOG Google Inc. - Class C* YHOO Yahoo! Inc.*^ Performing Arts, Spectator Sports, and Related Industries - 5.46% LYV Live Nation Entertainment, Inc.* MSG The Madison Square Garden Company - Class A*^ Professional, Scientific, and Technical Services - 0.01% MWW Monster Worldwide, Inc.* Rental and Leasing Services - 0.21% CDCO Comdisco Holding Company, Inc.* Satellite Telecommunications - 13.21% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.69% ICE IntercontinentalExchange Group, Inc. MKTX MarketAxess Holdings, Inc. OTCM OTC Markets Group Inc. - Class A Security System Services - 0.55% ASCMA Ascent Capital Group LLC - Class A* Telecommunications - 0.02% ICTG ICTC Group Inc.* 9984 JP SoftBank Corp. TOTAL COMMON STOCKS (cost $75,764,511) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESC958 Adelphia Communications Corp. Preferred*+ $ - TOTAL ESCROW NOTES (cost $0) - RIGHTS - 0.10% Shares Rental and Leasing Services - 0.10% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $89,221) SHORT-TERM INVESTMENTS - 2.76% Principal Amount Commercial Paper - 2.76% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $4,370,259) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 9.69% Money Market Funds - 9.69% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $15,347,345) TOTAL INVESTMENTS - 109.78% (cost $95,571,336)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $14,731,435 at September 30, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2014. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Global Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 95.99% Shares Value Apparel Manufacturing - 1.66% MC FP LVMH Moet Hennessy Louis Vuitton SA $ Asset Management - 12.15% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Limited ONEXF Onex Corporation Beverage and Tobacco Product Manufacturing - 0.18% CWGL Crimson Wine Group Limited*^ FNEVY Fraser and Neave Limited - ADR Chemical Manufacturing - 1.33% PAH Platform Specialty Products Corporation* Construction of Buildings - 2.03% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.03% IFT Imperial Holdings, Inc.* Crop Production - 0.20% CRESY Cresud S.A.C.I.F.y A. - ADR E-Commerce - 4.37% LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.38% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 1.22% BME SM Bolsas y Mercados Espanoles Gaming - 2.29% WYNN Wynn Resorts Limited General Merchandise Stores - 2.55% SRSC Sears Canada Inc. SHLD Sears Holdings Corporation*^ Global Exchanges - 0.58% BVMF3 BZ BM&FBOVESPA SA EXAE GA Hellenic Exchanges SA Holding Clearing Settlement and Registry* Holding Company - 21.46% BOL FP Bollore SA CKI CN Clarke Inc. IEP Icahn Enterprises LP LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 0.80% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Limited - Class A* Jewelry, Watch, Precious Stone, and Precious Metal Merchant Wholesalers - 2.34% CFR VX Compagnie Financiere Richemont SA Lessors of Nonresidential Buildings (except Miniwarehouses) - 6.12% HHC The Howard Hughes Corporation* Media - 2.35% ATC NA Altice SA* DISCA Discovery Communications, Inc. - Class A* DISCK Discovery Communications, Inc. - Class C* STRZA Starz - Class A* Mining (except Oil and Gas) - 0.63% FNV Franco-Nevada Corporation NCQ NovaCopper Inc.* NG NovaGold Resources Inc.*^ Motion Picture and Sound Recording Industries - 2.39% DWA DreamWorks Animation SKG, Inc. - Class A* Oil and Gas - 5.30% TPL Texas Pacific Land Trust Oil and Gas Extraction - 9.92% CLR Continental Resources, Inc.* PARR Par Petroleum Corporation* POU CN Paramount Resources Limited - Class A* SEMUF Siem Industries Inc.* TOU CN Tourmaline Oil Corp.* Other Information Services - 0.01% IIJI Internet Initiative Japan Inc. - ADR Publishing Industries (except Internet) - 0.08% PRISY Promotora de Informaciones S.A. - ADR* PRS SM Promotora de Informaciones S.A. - Class A* Real Estate - 7.39% BPY Brookfield Property Partners LP BRE CN Brookfield Real Estate Services, Inc. CIT SP City Developments Limited DRM CN Dream Unlimited Corp. - Class A* TPH TRI Pointe Homes, Inc.* Restaurants - 4.76% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 2.78% DISH DISH Network Corp. - Class A* SATS EchoStar Corporation - Class A* Telecommunications - 0.41% NUM FP Numericable Group SA* 9984 JP SoftBank Corp. Transportation Equipment Manufacturing - 0.28% HEI/A HEICO Corporation - Class A TOTAL COMMON STOCKS (cost $7,296,032) MUTUAL FUNDS - 0.74% Shares Funds, Trusts, and Other Financial Vehicles - 0.74% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $77,854) SHORT-TERM INVESTMENTS - 3.35% Principal Amount Commercial Paper - 3.34% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.01% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $327,697) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 6.17% Money Market Funds - 6.17% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $604,527) TOTAL INVESTMENTS - 106.25% (cost $8,306,110)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $559,235 at September 30, 2014. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Paradigm Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 94.87% Shares Value Apparel Manufacturing - 0.15% LB L Brands, Inc. $ LVMUY LVMH Moet Hennessy Louis Vuitton SA - ADR Asset Management - 6.05% APO Apollo Global Management LLC - Class A BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* JZCP LN JZ Capital Partners Limited OAK Oaktree Capital Group LLC^ ONEXF Onex Corporation RCP LN RIT Capital Partners plc 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.*^ Beverage and Tobacco Product Manufacturing - 0.13% BF/A Brown-Forman Corporation - Class A ROX Castle Brands, Inc.*^ CWGL Crimson Wine Group Limited*^ Broadcasting (except Internet) - 1.91% CBS CBS Corporation - Class B Chemical Manufacturing - 1.83% OPK OPKO Health, Inc.*^ PAH Platform Specialty Products Corporation* SIAL Sigma-Aldrich Corporation VHI Valhi, Inc. Construction of Buildings - 0.12% BRP Brookfield Residential Properties Inc.* LEN Lennar Corporation - Class A^ Credit Intermediation and Related Activities - 0.01% IFT Imperial Holdings, Inc.* OCN Ocwen Financial Corporation* E-Commerce - 2.95% IACI IAC/InterActiveCorp LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.14% SHOS Sears Hometown and Outlet Stores Inc.* Gaming - 4.05% LVS Las Vegas Sands Corp. MGM MGM Resorts International* WYNN Wynn Resorts Limited General Merchandise Stores - 1.27% SRSC Sears Canada Inc. SHLD Sears Holdings Corporation*^ Global Exchanges - 0.23% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry* JSE SJ JSE Limited Holding Company - 17.72% BOL FP Bollore SA GBLS BB Groupe Bruxelles Lambert S.A. Strip VVPR*+ - IEP Icahn Enterprises LP^ LUK Leucadia National Corporation LMCA Liberty Media Corporation - Class A* LMCK Liberty Media Corporation - Class C* LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 1.14% AFSI AmTrust Financial Services, Inc.^ MKL Markel Corporation*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 11.54% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 0.91% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.08% CFX Colfax Corporation* Manufactured Brands - 2.50% JAH Jarden Corporation*^ Media - 5.19% DISCA Discovery Communications, Inc. - Class A*^ DISCK Discovery Communications, Inc. - Class C* SNI Scripps Networks Interactive - Class A^ STRZA Starz - Class A* VIAB Viacom Inc. - Class B Merchant Wholesalers, Nondurable Goods - 0.01% GLEN LN Glencore Xstrata plc* Mining (except Oil and Gas) - 1.09% FNV Franco-Nevada Corporation^ Motion Picture and Sound Recording Industries - 3.93% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 3.67% AN AutoNation, Inc.* Non-Store Retailers - 0.44% LE Lands' End, Inc.*^ Oil and Gas - 6.77% TPL Texas Pacific Land Trust^ Oil and Gas Extraction - 3.77% CNQ Canadian Natural Resources Limited CLR Continental Resources, Inc.*^ PARR Par Petroleum Corporation* SEMUF Siem Industries Inc.* TOU CN Tourmaline Oil Corp.* Other Exchanges - 3.12% CBOE CBOE Holdings Inc.^ URB/A CN Urbana Corporation - Class A Other Information Services - 0.00% GOOGL Google Inc. - Class A* 30 GOOG Google Inc. - Class C* 30 Performing Arts, Spectator Sports, and Related Industries - 3.67% LYV Live Nation Entertainment, Inc.* Publishing Industries (except Internet) - 0.02% TRBAA Tribune Media Company - Class A* Real Estate - 2.60% BPY Brookfield Property Partners LP^ DRM CN Dream Unlimited Corp. - Class A* FCE/A Forest City Enterprises, Inc. - Class A*^ TPH TRI Pointe Homes, Inc.* VNO Vornado Realty Trust - REIT^ Restaurants - 2.01% BKW Burger King Worldwide Inc.^ WEN The Wendy's Company^ Satellite Telecommunications - 5.57% DISH DISH Network Corp. - Class A*^ SATS EchoStar Corporation - Class A* LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.*^ Security System Services - 0.03% ASCMA Ascent Capital Group LLC - Class A* Support Activities for Transportation - 0.06% 357 HK Hainan Meilan International Airport Company Limited - Class H Transportation Equipment Manufacturing - 0.00% HEI/A HEICO Corporation - Class A Utilities - 0.19% BIP Brookfield Infrastructure Partners LP^ TOTAL COMMON STOCKS (cost $752,199,123) ESCROW NOTES - 0.00% Principal Amount Special Purpose Entity - 0.00% 006ESCBG1 Adelphia Communications Corp.*+ $ - TOTAL ESCROW NOTES (cost $0) - MUTUAL FUNDS - 0.00% Shares Funds, Trusts, and Other Financial Vehicles - 0.00% TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $32,397) SHORT-TERM INVESTMENTS - 5.25% Principal Amount Commercial Paper - 5.02% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.23% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $67,527,622) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 13.51% Money Market Funds - 13.51% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $173,916,212) TOTAL INVESTMENTS - 113.63% (cost $993,675,354)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $166,219,586 at September 30, 2014. + - Security is considered illiquid and was fair valued.The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Medical Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 99.07% Shares Value Chemical Manufacturing - 6.47% AGEN Agenus, Inc.* $ ALKS Alkermes plc*^ APHB AmpliPhi Biosciences Corp.* IMNP Immune Pharmaceuticals Inc.* 17 59 LONN VX Lonza Group AG* MMRF MMRGlobal Inc.* Pharmaceutical and Biotechnology - 84.05% ABT Abbott Laboratories ABBV AbbVie Inc.^ ARNA Arena Pharmaceuticals, Inc.*^ AZN AstraZeneca plc - ADR BIIB Biogen Idec, Inc.* BMY Bristol-Myers Squibb Company^ CLDX Celldex Therapeutics Inc.*^ CBST Cubist Pharmaceuticals, Inc.*^ DNDN Dendreon Corporation*^ LLY Eli Lilly & Company GSK GlaxoSmithKline plc - ADR^ ISIS Isis Pharmaceuticals, Inc.*^ JNJ Johnson & Johnson MRK Merck & Co., Inc. MACK Merrimack Pharmaceuticals, Inc.*^ NVS Novartis AG - ADR^ ONTY Oncothyreon,Inc.*^ OSIR Osiris Therapeutics, Inc.*^ PFE Pfizer, Inc. PGNX Progenics Pharmaceuticals, Inc.*^ RHHBY Roche Holding AG Limited - ADR SNY Sanofi - ADR SHPG Shire plc - ADR SNTA Synta Pharmaceuticals Corp.*^ VICL Vical Inc.* Professional, Scientific, and Technical Services - 8.55% AFFX Affymetrix, Inc.*^ AMRI Albany Molecular Research, Inc.*^ CDXS Codexis, Inc.* ONTX Onconova Therapeutics, Inc.* PACB Pacific Biosciences of California Inc.* TOTAL COMMON STOCKS (cost $16,149,127) RIGHTS - 0.06% Funds, Trusts, and Other Financial Vehicles - 0.03% LGNDZ Ligand Pharmaceuticals Inc.* LGNXZ Ligand Pharmaceuticals Inc.* LGNYZ Ligand Pharmaceuticals Inc. LGNZZ Ligand Pharmaceuticals Inc.* Pharmaceutical and Biotechnology - 0.03% GCVRZ Sanofi* TOTAL RIGHTS (cost $0) SHORT-TERM INVESTMENTS - 0.06% Principal Amount Commercial Paper - 0.06% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $15,639) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 38.03% Money Market Funds - 38.03% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $9,851,030) TOTAL INVESTMENTS - 137.22% (cost $26,015,796)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $9,312,437 at September 30, 2014. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. ADR - American Depository Receipt. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Small Cap Opportunities Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 97.35% Shares Value Asset Management - 8.90% DDEJF Dundee Corporation - Class A* $ JZCP LN JZ Capital Partners Limited OCX CN Onex Corporation RCP LN RIT Capital Partners plc SII CN Sprott, Inc. Automobile and Other Motor Vehicle Merchant Wholesalers - 0.21% VTU LN Vertu Motors plc Chemical Manufacturing - 3.57% IPAR Inter Parfums, Inc.^ PAH Platform Specialty Products Corporation* Construction of Buildings - 2.86% BRP Brookfield Residential Properties Inc.*^ Credit Intermediation and Related Activities - 0.24% BOKF BOK Financial Corporation^ IFT Imperial Holdings, Inc.* Electronics and Appliance Stores - 1.41% SHOS Sears Hometown and Outlet Stores Inc.*^ Forestry and Logging - 0.01% KEWL Keweenaw Land Association Limited* Gaming - 1.05% TPCA Tropicana Entertainment Inc.*^ General Merchandise Stores - 1.70% SRSC Sears Canada Inc.^ SHLD Sears Holdings Corporation*^ Global Exchanges - 0.35% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry* Holding Company - 10.29% IEP Icahn Enterprises LP LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 3.45% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Limited - Class A*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 10.41% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Lessors of Residential Buildings and Dwellings - 1.44% ELS Equity Lifestyle Properties, Inc. - REIT Machinery Manufacturing - 0.48% CFX Colfax Corporation* Manufactured Brands - 7.29% JAH Jarden Corporation* MOV Movado Group, Inc. Media - 1.39% STRZA Starz - Class A* Merchant Wholesalers, Durable Goods - 0.19% DORM Dorman Products, Inc.*^ Mining (except Oil and Gas) - 0.26% FM CN First Quantum Minerals Limited MUX McEwen Mining Inc.* Motion Picture and Sound Recording Industries - 4.91% DWA DreamWorks Animation SKG, Inc. - Class A*^ Motor Vehicle and Parts Dealers - 0.38% PAG Penske Automotive Group, Inc. Non-Store Retailers - 0.14% LE Lands' End, Inc.*^ Oil and Gas - 10.48% TPL Texas Pacific Land Trust Oil and Gas Extraction - 1.80% BLMC Biloxi Marsh Lands Corporation PARR Par Petroleum Corporation* WPX WPX Energy Inc.* Other Exchanges - 0.50% CBOE CBOE Holdings Inc. URB/A CN Urbana Corporation - Class A Performing Arts, Spectator Sports, and Related Industries - 3.77% LYV Live Nation Entertainment, Inc.* Petroleum and Coal Products Manufacturing - 1.18% CVI CVR Energy, Inc.^ Publishing Industries (except Internet) - 0.16% PRISY Promotora de Informaciones SA - ADR* VALU Value Line, Inc. Real Estate - 7.61% DRM CN Dream Unlimited Corp. - Class A* TPH TRI Pointe Homes, Inc.* Rental and Leasing Services - 0.01% CDCO Comdisco Holding Company, Inc.*^ Restaurants - 5.85% WEN The Wendy's Company^ Satellite Telecommunications - 0.46% LORL Loral Space & Communications Inc.* VSAT ViaSat, Inc.*^ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.00% RHJI BB RHJ International* Telecommunications - 0.03% CIBY CIBL, Inc.* 18 ICTG ICTC Group Inc.* LICT Lynch Interactive Corporation* 16 Transportation Equipment Manufacturing - 4.57% ARII American Railcar Industries, Inc.^ FDML Federal-Mogul Corporation* TOTAL COMMON STOCKS (cost $325,511,934) RIGHTS - 0.12% Rental and Leasing Services - 0.12% CDCOR Comdisco Holding Company, Inc.*# TOTAL RIGHTS (cost $1,296,169) SHORT-TERM INVESTMENTS - 2.46% Principal Amount Commercial Paper - 2.46% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $10,154,360) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 13.88% Money Market Funds - 13.88% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $57,249,628) TOTAL INVESTMENTS - 113.81% (cost $394,212,091)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $56,739,646 at September 30, 2014. # - Contingent value right (contingent upon profitability of company). b - The rate quoted is the annualized seven-day yield as of September 30, 2014. ADR - American Depository Receipt. REIT - Real Estate Investment Trust. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually,the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Market Opportunities Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Identifier COMMON STOCKS - 87.97% Shares Value Administrative and Support Services - 0.01% MRKT Markit Limited* $ Asset Management - 20.90% APO Apollo Global Management LLC - Class A BX The Blackstone Group LP BAM Brookfield Asset Management Inc. - Class A DDEJF Dundee Corporation - Class A* FII Federated Investors, Inc. - Class B^ JZCP LN JZ Capital Partners Limited OAK Oaktree Capital Group LLC^ OZM Och-Ziff Capital Management Group - Class A ONEXF Onex Corporation SII CN Sprott, Inc. 806 HK Value Partners Group Limited WETF WisdomTree Investments, Inc.*^ Beverage and Tobacco Product Manufacturing - 0.08% CWGL Crimson Wine Group Limited*^ Chemical Manufacturing - 0.04% BIOF BioFuel Energy Corporation*^ KDUS Cadus Corporation* Construction of Buildings - 0.51% BRP Brookfield Residential Properties Inc.* Credit Intermediation and Related Activities - 2.56% BBCN BBCN Bancorp, Inc. 10 EWBC East West Bancorp, Inc. IFT Imperial Holdings, Inc.*^ Data Processor - 4.38% MA MasterCard, Inc. - Class A V Visa, Inc. - Class A E-Commerce - 1.07% LINTA Liberty Interactive Corporation - Class A* Electronics and Appliance Stores - 0.02% SHOS Sears Hometown and Outlet Stores Inc.* European Exchanges - 0.44% DB1 GR Deutsche Boerse AG Gaming - 3.34% LVS Las Vegas Sands Corp. TPCA Tropicana Entertainment Inc.* General Merchandise Stores - 0.14% SRSC Sears Canada Inc. SHLD Sears Holdings Corporation*^ Global Exchanges - 2.42% EXAE GA Hellenic Exchanges S.A. Holding Clearing Settlement and Registry* JSE SJ JSE Limited LSE LN London Stock Exchange Group plc SGX SP Singapore Exchange Limited Holding Company - 15.32% CKI CN Clarke Inc. IEP Icahn Enterprises LP^ LUK Leucadia National Corporation PVF CN Partners Value Fund Inc.* Insurance Carriers and Related Activities - 2.10% AFSI AmTrust Financial Services, Inc.^ GLRE Greenlight Capital Re, Limited - Class A* MKL Markel Corporation*^ Lessors of Nonresidential Buildings (except Miniwarehouses) - 7.18% HHC The Howard Hughes Corporation* RSE Rouse Properties, Inc.^ Media - 1.08% LTRPA Liberty TripAdvisor Holdings Inc. - Series A* LVNTA Liberty Ventures - Series A* Merchant Wholesalers, Durable Goods - 0.03% AMRK A-Mark Precious Metals, Inc.* Mining (except Oil and Gas) - 0.42% FNV Franco-Nevada Corporation Non-Store Retailers - 2.34% BID Sotheby's^ Oil and Gas - 9.58% TPL Texas Pacific Land Trust Other Exchanges - 5.23% CBOE CBOE Holdings Inc. NZX NZ NZX Limited URB/A CN Urbana Corporation - Class A Real Estate - 4.73% DRM CN Dream Unlimited Corp. - Class A* Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 3.60% CME CME Group, Inc. ICE IntercontinentalExchange Group, Inc. LTS Ladenburg Thalmann Financial Services Inc.*^ OTCM OTC Markets Group Inc. - Class A Transportation Equipment Manufacturing - 0.01% ARII American Railcar Industries, Inc.^ U.S. Equity Exchanges - 0.44% NDAQ The NASDAQ OMX Group, Inc.^ TOTAL COMMON STOCKS (cost $37,714,119) RIGHTS - 0.01% Asset Management - 0.00% WPSL W.P. Stewart & Co., Ltd.*+ - Chemical Manufacturing - 0.01% BIOFR BioFuel Energy Corporation, Expiration: 10/15/2014, Strike Price: $5.00*^ TOTAL RIGHTS (cost $4,014) MUTUAL FUNDS - 0.07% Funds, Trusts, and Other Financial Vehicles - 0.07% PFN PIMCO Income Strategy Fund II SPE Special Opportunities Fund Inc. TRF Templeton Russia and East European Fund, Inc. TOTAL MUTUAL FUNDS (cost $41,435) SHORT-TERM INVESTMENTS - 9.83% Principal Amount Commercial Paper - 4.90% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 4.93% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b TOTAL SHORT-TERM INVESTMENTS (cost $6,003,000) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 8.85% Money Market Funds - 8.85% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $5,403,233) TOTAL INVESTMENTS - 106.73% (cost $49,165,801)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $5,210,134 at September 30, 2014. + - Security is considered illiquid and was fair valued. The aggregate value of such securities is $0 or 0.00% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Principal Identifier CORPORATE BONDS - 66.71% Amount Value Beverage and Tobacco Product Manufacturing - 2.42% Altria Group, Inc. 02209SAK9 4.125%, 09/11/2015 $ $ The Coca-Cola Company 191216AP5 1.500%, 11/15/2015 Dr. Pepper Snapple Group, Inc. 26138EAM1 2.900%, 01/15/2016 PepsiCo, Inc. 713448CL0 0.950%, 02/22/2017 Reynolds American, Inc. 761713AV8 1.050%, 10/30/2015 Broadcasting (except Internet) - 0.62% NBCUniversal Media, LLC 63946BAB6 3.650%, 04/30/2015 The Walt Disney Company 25468PCU8 0.450%, 12/01/2015 Chemical Manufacturing - 3.06% Colgate-Palmolive Company 19416QDQ0 1.375%, 11/01/2015 19416QDX5 1.300%, 01/15/2017 The Dow Chemical Company 260543CD3 2.500%, 02/15/2016 Ecolab Inc. 278865AJ9 2.375%, 12/08/2014 278865AN0 1.000%, 08/09/2015 Mylan Inc. 628530AW7 1.800%, 06/24/2016 Computer and Electronic Product Manufacturing - 5.11% Apple, Inc. 037833AM2 1.050%, 05/05/2017 Covidien International Finance SA 22303QAK6 2.800%, 06/15/2015 Hewlett-Packard Co. 428236BC6 2.125%, 09/13/2015 International Business Machines Corporation 459200HD6 0.750%, 05/11/2015 Intel Corp. 458140AH3 1.950%, 10/01/2016 Medtronic, Inc. 585055AR7 3.000%, 03/15/2015 585055BB1 0.875%, 02/27/2017 Texas Instruments Inc. 882508AR5 2.375%, 05/16/2016 Thermo Fisher Scientific, Inc. 883556AS1 3.200%, 05/01/2015 Tyco Electronics Group SA 902133AL1 1.600%, 02/03/2015 Consumer Staples - 0.62% The Procter & Gamble Company 742718ED7 0.750%, 11/04/2016 Credit Intermediation and Related Activities - 11.72% American Express Centurion 025815AA9 0.875%, 11/13/2015 Bank of America Corporation 06051GES4 1.250%, 01/11/2016 The Bank of New York Mellon Corporation 06406HCD9 0.700%, 10/23/2015 Bank of Nova Scotia 064159BV7 0.950%, 03/15/2016 Branch Banking & Trust Company 07330NAC9 1.450%, 10/03/2016 Capital One Bank (USA), NA 140420NG1 1.200%, 02/13/2017 Caterpillar Financial Services Corporation 14912L5B3 1.050%, 03/26/2015 14912L4S7 2.650%, 04/01/2016 Fifth Third Bank 31677QAX7 0.900%, 02/26/2016 General Electric Capital Corp. 36962G6M1 1.000%, 12/11/2015 Harley-Davidson Financial Services Inc. 41283LAC9 1.150%, 09/15/2015, Acquired 01/08/2014 at $200,551■ John Deere Capital Corporation 24422ERQ4 0.875%, 04/17/2015 24422ESH3 1.050%, 12/15/2016 Key Bank NA 49327M2J2 1.100%, 11/25/2016 Manufacturers and Traders Trust Company 55279HAF7 1.400%, 07/25/2017 PACCAR Financial Corporation 69371RK62 1.050%, 06/05/2015 PNC Bank NA 69349LAN8 1.300%, 10/03/2016 Teva Pharmaceuticals Finance 88166CAA6 3.000%, 06/15/2015 Wells Fargo Bank NA 92976GAB7 4.800%, 11/01/2014+ Wells Fargo & Company 94974BFL9 1.250%, 07/20/2016 Digital Security - 0.47% Symantec Corp. 871503AG3 2.750%, 09/15/2015 Diversified Financial Services - 1.58% The Goldman Sachs Group, Inc. 38143USC6 3.625%, 02/07/2016 JPMorgan Chase & Co. 46623EJR1 1.100%, 10/15/2015 E-Commerce - 1.05% Amazon.com, Inc. 023135AK2 0.650%, 11/27/2015 eBay, Inc. 278642AD5 0.700%, 07/15/2015 Electrical Equipment, Appliance, and Component Manufacturing - 0.31% Whirlpool Corporation 963320AP1 1.350%, 03/01/2017 Fabricated Metal Product Manufacturing - 0.63% Danaher Corporation 235851AL6 2.300%, 06/23/2016 Food Manufacturing - 4.19% ConAgra Foods, Inc. 205887BH4 1.350%, 09/10/2015 205887BP6 1.300%, 01/25/2016 General Mills, Inc. 370334BN3 0.875%, 01/29/2016 HJ Heinz Co. 423074AL7 2.000%, 09/12/2016 Kellogg Company 487836BG2 1.125%, 05/15/2015 487836BF4 1.875%, 11/17/2016 Kraft Foods Group Inc. 50076QAK2 1.625%, 06/04/2015 William Wrigley Jr. Company 982526AR6 1.400%, 10/21/2016, Acquired 10/28/2013 at $201,001■ Food Services and Drinking Places - 0.62% Starbucks Corporation 855244AE9 0.875%, 12/05/2016 General Merchandise Stores - 1.31% Costco Wholesale Corporation 22160KAD7 0.650%, 12/07/2015 Wal-Mart Stores, Inc. 931142CX9 1.500%, 10/25/2015 931142DE0 0.600%, 04/11/2016 Health and Personal Care Stores - 1.55% CVS Caremark Corporation 126650BT6 3.250%, 05/18/2015 126650CA6 1.200%, 12/05/2016 Walgreen Company 931422AG4 1.000%, 03/13/2015 Holding Company - 0.78% Berkshire Hathaway Finance Corp. 084664BX8 0.950%, 08/15/2016# Insurance Carriers and Related Activities - 2.17% Aetna Inc. 00817YAK4 1.750%, 05/15/2017 UnitedHealth Group Inc. 91324PBX9 0.850%, 10/15/2015 WellPoint, Inc. 94973VAZ0 1.250%, 09/10/2015 Machinery Manufacturing - 1.67% Cameron International Corporation 13342BAN5 1.400%, 06/15/2017 Illinois Tool Works, Inc. 452308AS8 0.900%, 02/25/2017# Media - 1.80% Discovery Communications 25470DAB5 3.700%, 06/01/2015 Time Warner, Inc. 887317AC9 5.875%, 11/15/2016 Viacom Inc. 92553PAK8 1.250%, 02/27/2015 Merchant Wholesalers, Nondurable Goods - 2.33% AmerisourceBergen Corporation 03073EAK1 1.150%, 05/15/2017 Express Scripts Holding Company 30219GAB4 2.100%, 02/12/2015 302182AF7 3.125%, 05/15/2016 McKesson Corp. 581557AY1 0.950%, 12/04/2015 Mining (except Oil and Gas) - 1.24% Freeport-McMoRan Copper & Gold Inc. 35671DAV7 1.400%, 02/13/2015 Rio Tinto Financial USA plc 76720AAA4 1.125%, 03/20/2015 Miscellaneous Manufacturing - 3.43% 3M Co. 88579YAD3 1.375%, 09/29/2016 Baxter International Inc. 071813BH1 0.950%, 06/01/2016 CareFusion Corp. 14170TAL5 1.450%, 05/15/2017 CR Bard, Inc. 067383AB5 2.875%, 01/15/2016 Stryker Corporation 863667AC5 2.000%, 09/30/2016 Motor Vehicle and Parts Dealers - 0.77% AutoZone, Inc. 053332AQ5 1.300%, 01/13/2017 Oil and Gas Extraction - 1.96% Canadian Natural Resources Limited 136385AQ4 1.450%, 11/14/2014+ Devon Energy Corporation 25179MAS2 1.200%, 12/15/2016 Marathon Oil Corporation 565849AJ5 0.900%, 11/01/2015 Occidental Petroleum Corporation 674599CB9 1.750%, 02/15/2017 Other Information Services - 0.70% Google Inc. 38259PAC6 2.125%, 05/19/2016 Petroleum and Coal Products Manufacturing - 1.24% Chevron Corporation 166764AC4 0.889%, 06/24/2016 Exxon Mobil Corp. 30231GAA0 0.921%, 03/15/2017# Pharmaceutical and Biotechnology - 3.38% Amgen Inc. 031162AJ9 4.850%, 11/18/2014+ GlaxoSmithKline Capital Inc. 377372AG2 0.700%, 03/18/2016 Johnson & Johnson 478160BF0 0.700%, 11/28/2016# Life Technologies Corporation 53217VAD1 3.500%, 01/15/2016 Pfizer, Inc. 717081DJ9 1.100%, 05/15/2017 Pipeline Transportation - 0.31% Williams Partners LP 96950FAB0 3.800%, 02/15/2015 Publishing Industries (except Internet) - 0.31% Thomson Reuters Corporation 884903BL8 0.875%, 05/23/2016 Satellite Telecommunications - 0.48% DIRECTV Holdings, LLC 25459HAY1 3.500%, 03/01/2016 Software - 0.31% Adobe Systems, Inc. 00724FAA9 3.250%, 02/01/2015 Support Activities for Mining - 0.79% Schlumberger Investment SA 806854AA3 1.950%, 09/14/2016, Acquired 01/10/2014 at $254,929■ Support Activities for Transportation - 0.97% GATX Corporation 361448AK9 3.500%, 07/15/2016 Telecommunications - 1.86% AT&T, Inc. 00206RBL5 0.800%, 12/01/2015 Verizon Communications Inc. 92343VBH6 0.700%, 11/02/2015 Vodafone Group plc 92857WAX8 1.625%, 03/20/2017 Transportation Equipment Manufacturing - 2.32% Lockheed Martin Corp. 539830AX7 2.125%, 09/15/2016 Toyota Motor Credit Corp. 89233P6J0 0.875%, 07/17/2015 VW Credit, Inc. B84TD43 1.875%, 10/13/2016 Utilities - 1.10% PECO Energy Company 693304AN7 5.000%, 10/01/2014+ Southern Power Company 843646AF7 4.875%, 07/15/2015 Xcel Energy, Inc. 98389BAP5 0.750%, 05/09/2016 Waste Management and Remediation Services - 1.53% Waste Management, Inc. 94106LAT6 6.375%, 03/11/2015 94106LAX7 2.600%, 09/01/2016 TOTAL CORPORATE BONDS (cost $21,612,739) U.S. GOVERNMENT AGENCY ISSUES - 3.81%1 U.S. Government Agency Issues - 3.81% Federal Farm Credit Bank 3133ED4A7 0.375%, 10/07/2015# Federal Home Loan Banks 313371ZY5 1.875%, 12/11/2015# 313375RN9 1.000%, 03/11/2016# Federal Home Loan Mortgage Corporation 3137EADQ9 0.500%, 05/13/2016# Federal National Mortgage Association 31398A4K5 1.875%, 10/15/2015# TOTAL U.S. GOVERNMENT AGENCY ISSUES (cost $1,233,608) U.S. TREASURY OBLIGATIONS - 6.47% U.S. Treasury Notes - 6.47% 912828TK6 0.250%, 08/15/2015# 912828UW8 0.250%, 04/15/2016# 912828VL1 0.625%, 07/15/2016# 912828WA4 0.625%, 10/15/2016# 912828B74 0.625%, 02/15/2017# 912828D49 0.875%, 08/15/2017 TOTAL U.S. TREASURY OBLIGATIONS (cost $2,095,713) EXCHANGE TRADED FUNDS - 20.11% Shares Funds, Trusts, and Other Financial Vehicles - 20.11% CSJ iShares 1-3 Year Credit Bond ETF MINT PIMCO Enhanced Short Maturity ETF^ SCPB SPDR Barclays Short Term Corporate Bond ETF# VCSH Vanguard Short-Term Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (cost $6,527,655) PURCHASED PUT OPTIONS - 0.19% Contractsd Credit Intermediation and Related Activities - 0.13% iPath S&P hort-Term Futures ETN* VXX150117P00025000 Expiration Date: January 2015, Exercise Price: $25.00 20 VXX160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 12 VXX160115P00020000 Expiration Date: January 2016, Exercise Price: $20.00 71 VXX160115P00025000 Expiration Date: January 2016, Exercise Price: $25.00 30 Funds, Trusts, and Other Financial Vehicles - 0.06% ProShares Ultra VIX Short-Term Futures ETF* UVXY160115P00010000 Expiration Date: January 2016, Exercise Price: $10.00 6 UVXY160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 29 TOTAL PURCHASED PUT OPTIONS (cost $73,178) SHORT-TERM INVESTMENTS - 7.81% Principal Amount Commercial Paper - 4.42% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 3.39% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%#b TOTAL SHORT-TERM INVESTMENTS (cost $2,529,757) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 0.06% Money Market Funds - 0.06% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $20,800) TOTAL INVESTMENTS - 105.16% (cost $34,093,450)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. # - All or a portion of the securities have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 2.03%. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $20,270 at September 30, 2014. 1 - The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. d - 100 shares per contract. + - Priced at amortized cost. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a)Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Alternative Income Portfolio Portfolio of Options Written - September 30, 2014 (Unaudited) Identifier PUT OPTIONS WRITTEN Contractsd Value Accommodation Carnival Corporation CCL150117P00029500 Expiration: January 2015, Exercise Price: $29.50 9 $ 90 CCL160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 CCL160115P00028000 Expiration: January 2016, Exercise Price: $28.00 34 CCL160115P00030000 Expiration: January 2016, Exercise Price: $30.00 3 CCL170120P00030000 Expiration: January 2017, Exercise Price: $30.00 5 Marriott International Inc. - Class A MAR160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 MAR160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 MAR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 4 Starwood Hotels & Resorts Worldwide, Inc. HOT150117P00053050 Expiration: January 2015, Exercise Price: $53.05 1 15 HOT160115P00053050 Expiration: January 2016, Exercise Price: $53.05 4 HOT160115P00055550 Expiration: January 2016, Exercise Price: $55.55 10 HOT160115P00058050 Expiration: January 2016, Exercise Price: $58.05 1 HOT160115P00060550 Expiration: January 2016, Exercise Price: $60.55 5 Administrative and Support Services Accenture plc - Class A ACN150117P00065000 Expiration: January 2015, Exercise Price: $65.00 5 ACN160115P00060000 Expiration: January 2016, Exercise Price: $60.00 13 Expedia, Inc. EXPE150117P00054480 Expiration: January 2015, Exercise Price: $54.48 4 50 EXPE150117P00059480 Expiration: January 2015, Exercise Price: $59.48 17 EXPE160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 EXPE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 EXPE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 EXPE160115P00062500 Expiration: January 2016, Exercise Price: $62.50 2 EXPE170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 The Priceline Group Inc. PCLN170120P00860000 Expiration: January 2017, Exercise Price: $860.00 1 Ambulatory Health Care Services DaVita HealthCare Partners Inc. DVA160115P00050000 Expiration: January 2016, Exercise Price: $50.00 11 DVA160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 95 Apparel Manufacturing L Brands, Inc. LB150117P00046000 Expiration: January 2015, Exercise Price: $46.00 5 62 LB160115P00039000 Expiration: January 2016, Exercise Price: $39.00 10 LB160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 LB160115P00041500 Expiration: January 2016, Exercise Price: $41.50 2 LB160115P00047500 Expiration: January 2016, Exercise Price: $47.50 5 Asset Management Affiliated Managers Group, Inc. AMG141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 37 AMG141220P00145000 Expiration: December 2014, Exercise Price: $145.00 1 43 BlackRock, Inc. BLK160115P00210000 Expiration: January 2016, Exercise Price: $210.00 8 BLK160115P00220000 Expiration: January 2016, Exercise Price: $220.00 1 BLK160115P00230000 Expiration: January 2016, Exercise Price: $230.00 4 The Blackstone Group LP BX141220P00024000 Expiration: December 2014, Exercise Price: $24.00 6 72 BX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 16 BX150320P00024000 Expiration: March 2015, Exercise Price: $24.00 5 BX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 5 BX160115P00023000 Expiration: January 2016, Exercise Price: $23.00 45 Franklin Resources, Inc. BEN150117P00040000 Expiration: January 2015, Exercise Price: $40.00 1 12 BEN160115P00040000 Expiration: January 2016, Exercise Price: $40.00 42 KKR & Co. LP KKR150117P00013000 Expiration: January 2015, Exercise Price: $13.00 50 KKR150320P00018000 Expiration: March 2015, Exercise Price: $18.00 11 KKR160115P00015000 Expiration: January 2016, Exercise Price: $15.00 22 Legg Mason, Inc. LM141122P00034000 Expiration: November 2014, Exercise Price: $34.00 10 Beverage and Tobacco Product Manufacturing Anheuser-Busch InBev NV - ADR BUD160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 The Coca-Cola Company KO150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 88 KO160115P00033000 Expiration: January 2016, Exercise Price: $33.00 7 KO160115P00035000 Expiration: January 2016, Exercise Price: $35.00 4 Constellation Brands, Inc. - Class A STZ150117P00042500 Expiration: January 2015, Exercise Price: $42.50 8 60 STZ150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 30 STZ160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 STZ160115P00052500 Expiration: January 2016, Exercise Price: $52.50 3 STZ160115P00057500 Expiration: January 2016, Exercise Price: $57.50 3 STZ160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 STZ160115P00062500 Expiration: January 2016, Exercise Price: $62.50 5 STZ160115P00070000 Expiration: January 2016, Exercise Price: $70.00 4 STZ170120P00070000 Expiration: January 2017, Exercise Price: $70.00 2 Lorillard, Inc. LO150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 29 LO160115P00037500 Expiration: January 2016, Exercise Price: $37.50 11 Molson Coors Brewing Company - Class B TAP150117P00045000 Expiration: January 2015, Exercise Price: $45.00 22 TAP160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 70 TAP160115P00040000 Expiration: January 2016, Exercise Price: $40.00 14 TAP160115P00042500 Expiration: January 2016, Exercise Price: $42.50 6 TAP160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 TAP160115P00047500 Expiration: January 2016, Exercise Price: $47.50 3 TAP160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 TAP160115P00052500 Expiration: January 2016, Exercise Price: $52.50 2 TAP160115P00055000 Expiration: January 2016, Exercise Price: $55.00 9 TAP170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 Philip Morris International, Inc. PM150117P00075000 Expiration: January 2015, Exercise Price: $75.00 5 PM160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 Broadcasting (except Internet) CBS Corporation - Class B CBS141220P00040000 Expiration: December 2014, Exercise Price: $40.00 2 25 CBS141220P00042500 Expiration: December 2014, Exercise Price: $42.50 3 67 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 4 80 CBS150117P00042000 Expiration: January 2015, Exercise Price: $42.00 2 65 CBS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 8 CBS150117P00047000 Expiration: January 2015, Exercise Price: $47.00 2 CBS160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 CBS160115P00042500 Expiration: January 2016, Exercise Price: $42.50 8 CBS160115P00045000 Expiration: January 2016, Exercise Price: $45.00 15 Comcast Corporation - Class A CMCSA 150117P00037000 Expiration: January 2015, Exercise Price: $37.00 15 CMCSA 150117P00040000 Expiration: January 2015, Exercise Price: $40.00 6 84 CMCSA 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 6 CMCSA 160115P00038000 Expiration: January 2016, Exercise Price: $38.00 10 CMCSA 160115P00040000 Expiration: January 2016, Exercise Price: $40.00 13 Sirius XM Holdings Inc. SIRI160115P00002500 Expiration: January 2016, Exercise Price: $2.50 Twenty-First Century Fox, Inc. - Class A FOXA150117P00025000 Expiration: January 2015, Exercise Price: $25.00 28 FOXA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 15 FOXA160115P00023000 Expiration: January 2016, Exercise Price: $23.00 14 FOXA160115P00025000 Expiration: January 2016, Exercise Price: $25.00 25 FOXA170120P00025000 Expiration: January 2017, Exercise Price: $25.00 6 The Walt Disney Company DIS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 DIS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 16 DIS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 DIS160115P00062500 Expiration: January 2016, Exercise Price: $62.50 4 DIS160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 DIS160115P00067500 Expiration: January 2016, Exercise Price: $67.50 2 DIS170120P00065000 Expiration: January 2017, Exercise Price: $65.00 1 Building Equipment Contractors Honeywell International Inc. HON150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 17 HON160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 HON160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST150117P00032500 Expiration: January 2015, Exercise Price: $32.50 31 FAST150117P00034500 Expiration: January 2015, Exercise Price: $34.50 13 FAST150117P00037500 Expiration: January 2015, Exercise Price: $37.50 7 FAST160115P00033000 Expiration: January 2016, Exercise Price: $33.00 20 FAST160115P00035000 Expiration: January 2016, Exercise Price: $35.00 3 FAST160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 The Home Depot, Inc. HD150117P00065000 Expiration: January 2015, Exercise Price: $65.00 10 Lowe's Companies, Inc. LOW150117P00035000 Expiration: January 2015, Exercise Price: $35.00 10 75 LOW150117P00037000 Expiration: January 2015, Exercise Price: $37.00 9 81 LOW150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 67 LOW160115P00035000 Expiration: January 2016, Exercise Price: $35.00 36 LOW170120P00040000 Expiration: January 2017, Exercise Price: $40.00 5 The Sherwin-Williams Company SHW160115P00140000 Expiration: January 2016, Exercise Price: $140.00 2 SHW160115P00150000 Expiration: January 2016, Exercise Price: $150.00 3 Chemical Manufacturing Celgene Corporation CELG150117P00055000 Expiration: January 2015, Exercise Price: $55.00 6 87 CELG150117P00057500 Expiration: January 2015, Exercise Price: $57.50 10 CELG150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 46 CELG160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 CELG160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 CELG160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 CELG160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 CF Industries Holdings, Inc. CF160115P00175000 Expiration: January 2016, Exercise Price: $175.00 1 CF160115P00180000 Expiration: January 2016, Exercise Price: $180.00 6 CF160115P00185000 Expiration: January 2016, Exercise Price: $185.00 2 CF160115P00190000 Expiration: January 2016, Exercise Price: $190.00 3 The Dow Chemical Company DOW141220P00037000 Expiration: December 2014, Exercise Price: $37.00 4 60 DOW150117P00032000 Expiration: January 2015, Exercise Price: $32.00 12 DOW150320P00045000 Expiration: March 2015, Exercise Price: $45.00 3 DOW160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 DOW160115P00030000 Expiration: January 2016, Exercise Price: $30.00 20 DOW160115P00033000 Expiration: January 2016, Exercise Price: $33.00 6 DOW160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 DOW160115P00037000 Expiration: January 2016, Exercise Price: $37.00 25 DOW160115P00040000 Expiration: January 2016, Exercise Price: $40.00 11 E.I. du Pont de Nemours and Company DD160115P00045000 Expiration: January 2016, Exercise Price: $45.00 18 DD160115P00050000 Expiration: January 2016, Exercise Price: $50.00 6 Eastman Chemical Company EMN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 EMN160115P00060000 Expiration: January 2016, Exercise Price: $60.00 14 EMN160115P00065000 Expiration: January 2016, Exercise Price: $65.00 6 LyondellBasell Industries NV - Class A LYB160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 LYB160115P00067500 Expiration: January 2016, Exercise Price: $67.50 2 LYB160115P00082500 Expiration: January 2016, Exercise Price: $82.50 4 Monsanto Company MON160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 MON160115P00080000 Expiration: January 2016, Exercise Price: $80.00 4 MON160115P00085000 Expiration: January 2016, Exercise Price: $85.00 7 MON160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 MON160115P00095000 Expiration: January 2016, Exercise Price: $95.00 5 The Mosaic Company MOS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 19 MOS160115P00037500 Expiration: January 2016, Exercise Price: $37.50 9 Mylan Inc. MYL141018P00037000 Expiration: October 2014, Exercise Price: $37.00 4 10 MYL150117P00032000 Expiration: January 2015, Exercise Price: $32.00 3 42 MYL150117P00035000 Expiration: January 2015, Exercise Price: $35.00 28 MYL150117P00036000 Expiration: January 2015, Exercise Price: $36.00 2 62 MYL150117P00037000 Expiration: January 2015, Exercise Price: $37.00 4 MYL150117P00039000 Expiration: January 2015, Exercise Price: $39.00 5 MYL160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 MYL160115P00037000 Expiration: January 2016, Exercise Price: $37.00 10 MYL170120P00035000 Expiration: January 2017, Exercise Price: $35.00 4 OPKO Health, Inc. OPK150117P00003000 Expiration: January 2015, Exercise Price: $3.00 66 OPK150320P00006000 Expiration: March 2015, Exercise Price: $6.00 20 OPK160115P00003000 Expiration: January 2016, Exercise Price: $3.00 66 Teva Pharmaceutical Industries Limited - ADR TEVA150117P00037500 Expiration: January 2015, Exercise Price: $37.50 4 42 TEVA160115P00030000 Expiration: January 2016, Exercise Price: $30.00 35 TEVA160115P00032500 Expiration: January 2016, Exercise Price: $32.50 6 TEVA160115P00037500 Expiration: January 2016, Exercise Price: $37.50 9 TEVA160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 Theravance Inc. THRX141220P00015000 Expiration: December 2014, Exercise Price: $15.00 13 THRX150320P00012000 Expiration: March 2015, Exercise Price: $12.00 12 THRX150320P00013000 Expiration: March 2015, Exercise Price: $13.00 46 THRX150320P00014000 Expiration: March 2015, Exercise Price: $14.00 20 THRX150320P00015000 Expiration: March 2015, Exercise Price: $15.00 13 Clothing and Clothing Accessories Stores DSW Inc. - Class A DSW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 35 DSW150417P00020000 Expiration: April 2015, Exercise Price: $20.00 7 DSW150417P00022500 Expiration: April 2015, Exercise Price: $22.50 27 The Estee Lauder Companies Inc. - Class A EL160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 The Gap, Inc. GPS160115P00028000 Expiration: January 2016, Exercise Price: $28.00 17 GPS160115P00030000 Expiration: January 2016, Exercise Price: $30.00 36 Nordstrom, Inc. JWN160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 JWN160115P00052500 Expiration: January 2016, Exercise Price: $52.50 4 JWN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 Tiffany & Co. TIF160115P00055000 Expiration: January 2016, Exercise Price: $55.00 11 TIF160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 TIF160115P00065000 Expiration: January 2016, Exercise Price: $65.00 1 TIF160115P00067500 Expiration: January 2016, Exercise Price: $67.50 7 TIF160115P00072500 Expiration: January 2016, Exercise Price: $72.50 7 TIF160115P00075000 Expiration: January 2016, Exercise Price: $75.00 8 Computer and Electronic Product Manufacturing Agilent Technologies, Inc. A150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 60 A150117P00042000 Expiration: January 2015, Exercise Price: $42.00 18 A160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 72 A160115P00040000 Expiration: January 2016, Exercise Price: $40.00 25 A160115P00042500 Expiration: January 2016, Exercise Price: $42.50 3 A160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 Altera Corporation ALTR160115P00025000 Expiration: January 2016, Exercise Price: $25.00 18 Apple, Inc. AAPL150717P00080000 Expiration: July 2015, Exercise Price: $80.00 2 AAPL7 160115P00057140 Expiration: January 2016, Exercise Price: $57.14e 28 AAPL160115P00057140 Expiration: January 2016, Exercise Price: $57.14 7 AAPL160115P00058570 Expiration: January 2016, Exercise Price: $58.57 21 AAPL160115P00068570 Expiration: January 2016, Exercise Price: $68.57 1 AAPL160115P00070000 Expiration: January 2016, Exercise Price: $70.00 2 AAPL160115P00071430 Expiration: January 2016, Exercise Price: $71.43 11 AAPL160115P00075710 Expiration: January 2016, Exercise Price: $75.71 2 Broadcom Corporation - Class A BRCM150220P00028000 Expiration: February 2015, Exercise Price: $28.00 10 BRCM160115P00023000 Expiration: January 2016, Exercise Price: $23.00 8 BRCM160115P00027000 Expiration: January 2016, Exercise Price: $27.00 22 Cisco Systems, Inc. CSCO150117P00017000 Expiration: January 2015, Exercise Price: $17.00 4 18 CSCO150417P00020000 Expiration: April 2015, Exercise Price: $20.00 10 CSCO160115P00015000 Expiration: January 2016, Exercise Price: $15.00 10 CSCO160115P00018000 Expiration: January 2016, Exercise Price: $18.00 18 EMC Corporation EMC160115P00020000 Expiration: January 2016, Exercise Price: $20.00 7 Hologic, Inc. HOLX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 61 HOLX160115P00018000 Expiration: January 2016, Exercise Price: $18.00 8 International Business Machines Corporation IBM150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 IBM160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 IBM160115P00140000 Expiration: January 2016, Exercise Price: $140.00 2 IBM160115P00160000 Expiration: January 2016, Exercise Price: $160.00 2 QUALCOMM Inc. QCOM150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 15 QCOM160115P00050000 Expiration: January 2016, Exercise Price: $50.00 15 QCOM160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 QCOM160115P00057500 Expiration: January 2016, Exercise Price: $57.50 7 QCOM160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 Sony Corporation SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 26 SNE160115P00013000 Expiration: January 2016, Exercise Price: $13.00 57 St. Jude Medical, Inc. STJ160115P00040000 Expiration: January 2016, Exercise Price: $40.00 20 STJ160115P00045000 Expiration: January 2016, Exercise Price: $45.00 8 STJ160115P00050000 Expiration: January 2016, Exercise Price: $50.00 19 Texas Instruments Inc. TXN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 2 TXN160115P00035000 Expiration: January 2016, Exercise Price: $35.00 10 TXN160115P00038000 Expiration: January 2016, Exercise Price: $38.00 6 Thermo Fisher Scientific, Inc. TMO150320P00100000 Expiration: March 2015, Exercise Price: $100.00 2 TMO160115P00080000 Expiration: January 2016, Exercise Price: $80.00 10 TMO160115P00085000 Expiration: January 2016, Exercise Price: $85.00 4 TMO160115P00090000 Expiration: January 2016, Exercise Price: $90.00 7 Construction of Buildings Lennar Corporation - Class A LEN141122P00028000 Expiration: November 2014, Exercise Price: $28.00 5 47 LEN141122P00030000 Expiration: November 2014, Exercise Price: $30.00 5 40 LEN150117P00023000 Expiration: January 2015, Exercise Price: $23.00 8 56 LEN150117P00028000 Expiration: January 2015, Exercise Price: $28.00 20 LEN150117P00030000 Expiration: January 2015, Exercise Price: $30.00 12 LEN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 15 LEN160115P00028000 Expiration: January 2016, Exercise Price: $28.00 24 LEN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 Consumer Staples The Procter & Gamble Company PG160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 PG160115P00070000 Expiration: January 2016, Exercise Price: $70.00 8 Couriers and Messengers FedEx Corp. FDX160115P00090000 Expiration: January 2016, Exercise Price: $90.00 5 FDX160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 FDX160115P00097500 Expiration: January 2016, Exercise Price: $97.50 1 FDX160115P00100000 Expiration: January 2016, Exercise Price: $100.00 7 FDX160115P00115000 Expiration: January 2016, Exercise Price: $115.00 1 Credit Intermediation and Related Activities American Express Company AXP160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 AXP160115P00065000 Expiration: January 2016, Exercise Price: $65.00 12 AXP160115P00067500 Expiration: January 2016, Exercise Price: $67.50 6 AXP160115P00070000 Expiration: January 2016, Exercise Price: $70.00 9 AXP160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 Bank of America Corporation BAC150117P00012000 Expiration: January 2015, Exercise Price: $12.00 32 BAC160115P00010000 Expiration: January 2016, Exercise Price: $10.00 42 BAC160115P00012000 Expiration: January 2016, Exercise Price: $12.00 The Bank of New York Mellon Corporation BK160115P00023000 Expiration: January 2016, Exercise Price: $23.00 28 BK160115P00025000 Expiration: January 2016, Exercise Price: $25.00 20 BK160115P00030000 Expiration: January 2016, Exercise Price: $30.00 5 Capital One Financial Corporation COF160115P00055000 Expiration: January 2016, Exercise Price: $55.00 8 Citigroup Inc. C150117P00037000 Expiration: January 2015, Exercise Price: $37.00 6 69 C160115P00033000 Expiration: January 2016, Exercise Price: $33.00 3 C160115P00035000 Expiration: January 2016, Exercise Price: $35.00 27 C160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 Ocwen Financial Corporation OCN150117P00025000 Expiration: January 2015, Exercise Price: $25.00 8 OCN160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 OCN160115P00020000 Expiration: January 2016, Exercise Price: $20.00 7 OCN160115P00027500 Expiration: January 2016, Exercise Price: $27.50 20 State Street Corporation STT160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 U.S. Bancorp USB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 USB160115P00033000 Expiration: January 2016, Exercise Price: $33.00 3 USB160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 Wells Fargo & Company WFC160115P00035000 Expiration: January 2016, Exercise Price: $35.00 6 WFC160115P00038000 Expiration: January 2016, Exercise Price: $38.00 8 WFC160115P00040000 Expiration: January 2016, Exercise Price: $40.00 4 WFC170120P00045000 Expiration: January 2017, Exercise Price: $45.00 3 Data Processor MasterCard, Inc. - Class A MA150117P00055000 Expiration: January 2015, Exercise Price: $55.00 6 MA150117P00055500 Expiration: January 2015, Exercise Price: $55.50 2 42 MA150117P00058000 Expiration: January 2015, Exercise Price: $58.00 10 MA160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 MA160115P00056000 Expiration: January 2016, Exercise Price: $56.00 2 MA160115P00057000 Expiration: January 2016, Exercise Price: $57.00 2 MA160115P00058000 Expiration: January 2016, Exercise Price: $58.00 3 MA160115P00059000 Expiration: January 2016, Exercise Price: $59.00 3 MA160115P00062000 Expiration: January 2016, Exercise Price: $62.00 10 Visa, Inc. - Class A V150117P00180000 Expiration: January 2015, Exercise Price: $180.00 3 V160115P00150000 Expiration: January 2016, Exercise Price: $150.00 1 V160115P00165000 Expiration: January 2016, Exercise Price: $165.00 2 Diversified Financial Services The Goldman Sachs Group, Inc. GS150117P00120000 Expiration: January 2015, Exercise Price: $120.00 2 61 GS150117P00125000 Expiration: January 2015, Exercise Price: $125.00 1 36 GS160115P00115000 Expiration: January 2016, Exercise Price: $115.00 3 GS160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 JPMorgan Chase & Co. JPM150117P00040000 Expiration: January 2015, Exercise Price: $40.00 8 80 JPM160115P00040000 Expiration: January 2016, Exercise Price: $40.00 21 JPM160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 E-Commerce Amazon.com, Inc. AMZN150117P00255000 Expiration: January 2015, Exercise Price: $255.00 1 AMZN150117P00260000 Expiration: January 2015, Exercise Price: $260.00 1 AMZN150117P00270000 Expiration: January 2015, Exercise Price: $270.00 5 AMZN160115P00230000 Expiration: January 2016, Exercise Price: $230.00 1 AMZN160115P00260000 Expiration: January 2016, Exercise Price: $260.00 1 AMZN160115P00290000 Expiration: January 2016, Exercise Price: $290.00 1 AMZN170120P00240000 Expiration: January 2017, Exercise Price: $240.00 1 eBay, Inc. EBAY150117P00038000 Expiration: January 2015, Exercise Price: $38.00 6 48 EBAY150117P00040000 Expiration: January 2015, Exercise Price: $40.00 7 73 EBAY160115P00035000 Expiration: January 2016, Exercise Price: $35.00 3 EBAY160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 EBAY160115P00040000 Expiration: January 2016, Exercise Price: $40.00 37 EBAY160115P00045000 Expiration: January 2016, Exercise Price: $45.00 9 IAC/InterActiveCorp IACI150117P00040000 Expiration: January 2015, Exercise Price: $40.00 11 IACI150117P00045000 Expiration: January 2015, Exercise Price: $45.00 11 IACI150117P00050000 Expiration: January 2015, Exercise Price: $50.00 18 IACI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 IACI150417P00050000 Expiration: April 2015, Exercise Price: $50.00 7 Liberty Interactive Corporation - Class A LINTA 150117P00017000 Expiration: January 2015, Exercise Price: $17.00 5 63 LINTA 150117P00020000 Expiration: January 2015, Exercise Price: $20.00 30 Electrical Equipment, Appliance, and Component Manufacturing Corning Inc. GLW150117P00012000 Expiration: January 2015, Exercise Price: $12.00 38 GLW160115P00015000 Expiration: January 2016, Exercise Price: $15.00 13 Emerson Electric Co. EMR160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 EMR160115P00050000 Expiration: January 2016, Exercise Price: $50.00 11 EMR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 Whirlpool Corporation WHR141220P00110000 Expiration: December 2014, Exercise Price: $110.00 2 74 WHR150117P00100000 Expiration: January 2015, Exercise Price: $100.00 5 WHR150117P00105000 Expiration: January 2015, Exercise Price: $105.00 1 40 WHR150320P00110000 Expiration: March 2015, Exercise Price: $110.00 1 WHR160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 WHR160115P00100000 Expiration: January 2016, Exercise Price: $100.00 2 WHR160115P00105000 Expiration: January 2016, Exercise Price: $105.00 7 WHR160115P00110000 Expiration: January 2016, Exercise Price: $110.00 3 WHR160115P00115000 Expiration: January 2016, Exercise Price: $115.00 3 Electronics and Appliance Stores Best Buy Co., Inc. BBY150320P00023000 Expiration: March 2015, Exercise Price: $23.00 10 Fabricated Metal Product Manufacturing Danaher Corporation DHR150117P00052500 Expiration: January 2015, Exercise Price: $52.50 8 DHR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 DHR160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 Food and Beverage Stores The Kroger Co. KR160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 Whole Foods Market, Inc. WFM150117P00030000 Expiration: January 2015, Exercise Price: $30.00 3 63 WFM150117P00037500 Expiration: January 2015, Exercise Price: $37.50 12 WFM150220P00028000 Expiration: February 2015, Exercise Price: $28.00 5 WFM150220P00029000 Expiration: February 2015, Exercise Price: $29.00 5 WFM150220P00031000 Expiration: February 2015, Exercise Price: $31.00 10 WFM160115P00028000 Expiration: January 2016, Exercise Price: $28.00 40 WFM160115P00030000 Expiration: January 2016, Exercise Price: $30.00 9 WFM160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 Food Manufacturing Archer-Daniels-Midland Company ADM141220P00035000 Expiration: December 2014, Exercise Price: $35.00 4 20 ADM160115P00028000 Expiration: January 2016, Exercise Price: $28.00 3 76 ADM160115P00030000 Expiration: January 2016, Exercise Price: $30.00 39 ADM160115P00033000 Expiration: January 2016, Exercise Price: $33.00 7 ADM160115P00038000 Expiration: January 2016, Exercise Price: $38.00 3 ADM160115P00040000 Expiration: January 2016, Exercise Price: $40.00 11 Bunge Limited BG150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 30 BG150117P00065000 Expiration: January 2015, Exercise Price: $65.00 2 40 BG160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 70 BG160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 Mead Johnson Nutrition Company MJN150117P00055000 Expiration: January 2015, Exercise Price: $55.00 4 MJN150117P00060000 Expiration: January 2015, Exercise Price: $60.00 10 MJN150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 33 MJN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 Mondelez International Inc. - Class A MDLZ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 3 Post Holdings Inc. POST150320P00030000 Expiration: March 2015, Exercise Price: $30.00 32 Tyson Foods, Inc. - Class A TSN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 TSN160115P00028000 Expiration: January 2016, Exercise Price: $28.00 5 TSN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 14 TSN170120P00028000 Expiration: January 2017, Exercise Price: $28.00 10 Food Services and Drinking Places Starbucks Corporation SBUX150117P00060000 Expiration: January 2015, Exercise Price: $60.00 2 49 SBUX160115P00050000 Expiration: January 2016, Exercise Price: $50.00 5 SBUX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 19 SBUX160115P00060000 Expiration: January 2016, Exercise Price: $60.00 11 SBUX170120P00060000 Expiration: January 2017, Exercise Price: $60.00 2 Yum! Brands, Inc. YUM150117P00060000 Expiration: January 2015, Exercise Price: $60.00 13 YUM160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 YUM160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 Funds, Trusts, and Other Financial Vehicles CBRE Group, Inc. - Class A CBG150320P00027000 Expiration: March 2015, Exercise Price: $27.00 5 iShares MSCI Emerging Markets ETF EEM160115P00028000 Expiration: January 2016, Exercise Price: $28.00 6 EEM160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 Market Vectors Gold Miners ETF GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 30 GDX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 21 GDX160115P00016000 Expiration: January 2016, Exercise Price: $16.00 3 GDX160115P00018000 Expiration: January 2016, Exercise Price: $18.00 6 GDX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 10 GDX160115P00021000 Expiration: January 2016, Exercise Price: $21.00 5 Furniture and Home Furnishings Stores Bed Bath & Beyond Inc. BBBY160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 Gaming Las Vegas Sands Corp. LVS141220P00055000 Expiration: December 2014, Exercise Price: $55.00 1 LVS150117P00047250 Expiration: January 2015, Exercise Price: $47.25 1 40 LVS150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 LVS150117P00052250 Expiration: January 2015, Exercise Price: $52.25 9 LVS150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 LVS150117P00057250 Expiration: January 2015, Exercise Price: $57.25 2 LVS160115P00045000 Expiration: January 2016, Exercise Price: $45.00 3 LVS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 LVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 18 LVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Wynn Resorts Limited WYNN141220P00150000 Expiration: December 2014, Exercise Price: $150.00 2 WYNN141220P00155000 Expiration: December 2014, Exercise Price: $155.00 1 WYNN150117P00167000 Expiration: January 2015, Exercise Price: $167.00 3 WYNN150117P00175000 Expiration: January 2015, Exercise Price: $175.00 1 WYNN150320P00155000 Expiration: March 2015, Exercise Price: $155.00 1 WYNN160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 WYNN160115P00137000 Expiration: January 2016, Exercise Price: $137.00 2 WYNN160115P00140000 Expiration: January 2016, Exercise Price: $140.00 3 WYNN160115P00147000 Expiration: January 2016, Exercise Price: $147.00 1 WYNN160115P00167000 Expiration: January 2016, Exercise Price: $167.00 3 General Merchandise Stores Costco Wholesale Corporation COST160115P00085000 Expiration: January 2016, Exercise Price: $85.00 3 COST160115P00090000 Expiration: January 2016, Exercise Price: $90.00 8 COST160115P00095000 Expiration: January 2016, Exercise Price: $95.00 1 Macy's, Inc. M141122P00045000 Expiration: November 2014, Exercise Price: $45.00 3 25 M150117P00040000 Expiration: January 2015, Exercise Price: $40.00 2 26 M150117P00042000 Expiration: January 2015, Exercise Price: $42.00 2 34 M160115P00030000 Expiration: January 2016, Exercise Price: $30.00 30 M160115P00038000 Expiration: January 2016, Exercise Price: $38.00 2 M160115P00040000 Expiration: January 2016, Exercise Price: $40.00 19 M160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 Sears Holdings Corporation SHLD1 150117P00030000 Expiration: January 2015, Exercise Price: $30.00 8 SHLD150320P00020000 Expiration: March 2015, Exercise Price: $20.00 15 SHLD150320P00025000 Expiration: March 2015, Exercise Price: $25.00 3 SHLD160115P00018000 Expiration: January 2016, Exercise Price: $18.00 8 Target Corporation TGT160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 Wal-Mart Stores, Inc. WMT150117P00065000 Expiration: January 2015, Exercise Price: $65.00 4 78 WMT160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 69 Health and Personal Care Stores CVS Caremark Corporation CVS160115P00052500 Expiration: January 2016, Exercise Price: $52.50 3 CVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 91 CVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 17 CVS160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 Walgreen Company WAG141018P00055000 Expiration: October 2014, Exercise Price: $55.00 2 26 WAG150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 WAG160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 WAG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 22 WAG160115P00050000 Expiration: January 2016, Exercise Price: $50.00 7 WAG160115P00052500 Expiration: January 2016, Exercise Price: $52.50 8 WAG160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 Heavy and Civil Engineering Construction Chicago Bridge & Iron Company N.V. CBI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 3 CBI150117P00057500 Expiration: January 2015, Exercise Price: $57.50 1 CBI160115P00045000 Expiration: January 2016, Exercise Price: $45.00 3 CBI160115P00050000 Expiration: January 2016, Exercise Price: $50.00 13 CBI160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 CBI160115P00060000 Expiration: January 2016, Exercise Price: $60.00 14 CBI170120P00042500 Expiration: January 2017, Exercise Price: $42.50 9 Holding Company Icahn Enterprises LP IEP141220P00075000 Expiration: December 2014, Exercise Price: $75.00 8 IEP150320P00080000 Expiration: March 2015, Exercise Price: $80.00 9 Leucadia National Corporation LUK2150117P00015000 Expiration: January 2015, Exercise Price: $15.00 33 LUK2150117P00020000 Expiration: January 2015, Exercise Price: $20.00 42 Insurance Carriers and Related Activities Aetna Inc. AET160115P00050000 Expiration: January 2016, Exercise Price: $50.00 12 AET160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 AET160115P00060000 Expiration: January 2016, Exercise Price: $60.00 5 AET160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 AET170120P00060000 Expiration: January 2017, Exercise Price: $60.00 4 Aflac, Inc. AFL150117P00047000 Expiration: January 2015, Exercise Price: $47.00 8 AFL150117P00050000 Expiration: January 2015, Exercise Price: $50.00 10 AFL160115P00050000 Expiration: January 2016, Exercise Price: $50.00 2 American International Group, Inc. AIG160115P00035000 Expiration: January 2016, Exercise Price: $35.00 14 AIG160115P00038000 Expiration: January 2016, Exercise Price: $38.00 15 Humana Inc. HUM150220P00095000 Expiration: February 2015, Exercise Price: $95.00 2 95 HUM160115P00087500 Expiration: January 2016, Exercise Price: $87.50 2 HUM160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 HUM160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 HUM160115P00097500 Expiration: January 2016, Exercise Price: $97.50 2 HUM160115P00100000 Expiration: January 2016, Exercise Price: $100.00 1 Lincoln National Corporation LNC160115P00038000 Expiration: January 2016, Exercise Price: $38.00 31 MetLife, Inc. MET150117P00035000 Expiration: January 2015, Exercise Price: $35.00 18 MET150117P00037000 Expiration: January 2015, Exercise Price: $37.00 2 25 MET160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 MET160115P00038000 Expiration: January 2016, Exercise Price: $38.00 27 MET160115P00040000 Expiration: January 2016, Exercise Price: $40.00 19 Prudential Financial, Inc. PRU160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 PRU160115P00065000 Expiration: January 2016, Exercise Price: $65.00 30 UnitedHealth Group Inc. UNH160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 UNH160115P00060000 Expiration: January 2016, Exercise Price: $60.00 12 UNH160115P00062500 Expiration: January 2016, Exercise Price: $62.50 3 UNH160115P00065000 Expiration: January 2016, Exercise Price: $65.00 9 WellPoint, Inc. WLP150320P00085000 Expiration: March 2015, Exercise Price: $85.00 5 WLP160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 66 WLP160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 WLP160115P00070000 Expiration: January 2016, Exercise Price: $70.00 2 WLP160115P00075000 Expiration: January 2016, Exercise Price: $75.00 15 WLP160115P00082500 Expiration: January 2016, Exercise Price: $82.50 5 WLP160115P00087500 Expiration: January 2016, Exercise Price: $87.50 1 Leather and Allied Product Manufacturing Coach, Inc. COH150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 COH160115P00025000 Expiration: January 2016, Exercise Price: $25.00 68 COH160115P00028000 Expiration: January 2016, Exercise Price: $28.00 5 NIKE, Inc. - Class B NKE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 12 NKE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 20 NKE160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 NKE170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 Machinery Manufacturing Baker Hughes Inc. BHI160115P00050000 Expiration: January 2016, Exercise Price: $50.00 8 BHI160115P00052500 Expiration: January 2016, Exercise Price: $52.50 4 Cameron International Corporation CAM160115P00040000 Expiration: January 2016, Exercise Price: $40.00 8 Caterpillar Inc. CAT160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 97 CAT160115P00065000 Expiration: January 2016, Exercise Price: $65.00 8 CAT160115P00070000 Expiration: January 2016, Exercise Price: $70.00 5 CAT160115P00075000 Expiration: January 2016, Exercise Price: $75.00 2 CAT160115P00077500 Expiration: January 2016, Exercise Price: $77.50 3 CAT160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 CAT160115P00082500 Expiration: January 2016, Exercise Price: $82.50 1 Cummins Inc. CMI141220P00110000 Expiration: December 2014, Exercise Price: $110.00 1 57 CMI150117P00115000 Expiration: January 2015, Exercise Price: $115.00 1 CMI160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 CMI160115P00095000 Expiration: January 2016, Exercise Price: $95.00 1 CMI160115P00100000 Expiration: January 2016, Exercise Price: $100.00 3 CMI160115P00105000 Expiration: January 2016, Exercise Price: $105.00 10 CMI160115P00110000 Expiration: January 2016, Exercise Price: $110.00 6 CMI160115P00115000 Expiration: January 2016, Exercise Price: $115.00 1 Deere & Company DE150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 18 DE160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 Eaton Corporation plc ETN150117P00050000 Expiration: January 2015, Exercise Price: $50.00 4 ETN150117P00055000 Expiration: January 2015, Exercise Price: $55.00 11 ETN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 17 ETN160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 ETN160115P00057500 Expiration: January 2016, Exercise Price: $57.50 8 General Electric Company GE150117P00022000 Expiration: January 2015, Exercise Price: $22.00 25 GE150320P00021000 Expiration: March 2015, Exercise Price: $21.00 4 80 GE160115P00018000 Expiration: January 2016, Exercise Price: $18.00 15 GE160115P00020000 Expiration: January 2016, Exercise Price: $20.00 34 Ingersoll-Rand plc IR150320P00047500 Expiration: March 2015, Exercise Price: $47.50 4 IR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 3 IR160115P00045000 Expiration: January 2016, Exercise Price: $45.00 29 IR160115P00047500 Expiration: January 2016, Exercise Price: $47.50 2 National Oilwell Varco, Inc. NOV1150117P00057500 Expiration: January 2015, Exercise Price: $57.50 4 98 NOV1160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 NOV160115P00060000 Expiration: January 2016, Exercise Price: $60.00 4 NOV1160115P00060000 Expiration: January 2016, Exercise Price: $60.00 8 NOV160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 Media Time Warner, Inc. TWX160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Viacom Inc. - Class B VIAB150117P00060000 Expiration: January 2015, Exercise Price: $60.00 8 VIAB150117P00062500 Expiration: January 2015, Exercise Price: $62.50 1 37 VIAB160115P00060000 Expiration: January 2016, Exercise Price: $60.00 25 VIAB160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH150117P00050000 Expiration: January 2015, Exercise Price: $50.00 2 15 CAH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 6 CAH160115P00050000 Expiration: January 2016, Exercise Price: $50.00 12 CAH160115P00052500 Expiration: January 2016, Exercise Price: $52.50 17 CAH160115P00055000 Expiration: January 2016, Exercise Price: $55.00 8 Express Scripts Holding Company ESRX150117P00047500 Expiration: January 2015, Exercise Price: $47.50 10 ESRX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 61 ESRX160115P00047500 Expiration: January 2016, Exercise Price: $47.50 2 ESRX160115P00050000 Expiration: January 2016, Exercise Price: $50.00 13 ESRX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 6 ESRX160115P00057500 Expiration: January 2016, Exercise Price: $57.50 4 McKesson Corp. MCK160115P00120000 Expiration: January 2016, Exercise Price: $120.00 6 MCK160115P00125000 Expiration: January 2016, Exercise Price: $125.00 1 MCK160115P00130000 Expiration: January 2016, Exercise Price: $130.00 4 MCK160115P00150000 Expiration: January 2016, Exercise Price: $150.00 1 Ralph Lauren Corporation RL160115P00110000 Expiration: January 2016, Exercise Price: $110.00 1 RL160115P00115000 Expiration: January 2016, Exercise Price: $115.00 5 RL160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 RL160115P00125000 Expiration: January 2016, Exercise Price: $125.00 1 RL160115P00130000 Expiration: January 2016, Exercise Price: $130.00 1 Mining (except Oil and Gas) BHP Billiton Limited - ADR BHP150117P00055000 Expiration: January 2015, Exercise Price: $55.00 1 BHP160115P00045000 Expiration: January 2016, Exercise Price: $45.00 4 BHP160115P00050000 Expiration: January 2016, Exercise Price: $50.00 15 Freeport-McMoRan Copper & Gold Inc. FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 24 FCX150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 72 FCX150117P00027000 Expiration: January 2015, Exercise Price: $27.00 2 65 FCX150220P00030000 Expiration: February 2015, Exercise Price: $30.00 10 FCX160115P00023000 Expiration: January 2016, Exercise Price: $23.00 21 FCX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 27 FCX160115P00028000 Expiration: January 2016, Exercise Price: $28.00 4 Newmont Mining Corporation NEM150320P00019000 Expiration: March 2015, Exercise Price: $19.00 10 NEM160115P00015000 Expiration: January 2016, Exercise Price: $15.00 6 NEM160115P00018000 Expiration: January 2016, Exercise Price: $18.00 18 Rio Tinto plc - ADR RIO150117P00040000 Expiration: January 2015, Exercise Price: $40.00 3 RIO160115P00037500 Expiration: January 2016, Exercise Price: $37.50 9 RIO160115P00040000 Expiration: January 2016, Exercise Price: $40.00 41 RIO160115P00042500 Expiration: January 2016, Exercise Price: $42.50 2 RIO170120P00037500 Expiration: January 2017, Exercise Price: $37.50 4 Miscellaneous Manufacturing 3M Co. MMM150117P00105000 Expiration: January 2015, Exercise Price: $105.00 1 30 MMM160115P00095000 Expiration: January 2016, Exercise Price: $95.00 7 MMM160115P00110000 Expiration: January 2016, Exercise Price: $110.00 1 Hasbro, Inc. HAS160115P00037500 Expiration: January 2016, Exercise Price: $37.50 2 HAS160115P00040000 Expiration: January 2016, Exercise Price: $40.00 12 HAS160115P00045000 Expiration: January 2016, Exercise Price: $45.00 7 HAS170120P00040000 Expiration: January 2017, Exercise Price: $40.00 3 International Game Technology IGT150117P00012000 Expiration: January 2015, Exercise Price: $12.00 57 Intuitive Surgical, Inc. ISRG150117P00300000 Expiration: January 2015, Exercise Price: $300.00 1 77 ISRG150117P00320000 Expiration: January 2015, Exercise Price: $320.00 1 ISRG150417P00355000 Expiration: April 2015, Exercise Price: $355.00 1 ISRG160115P00280000 Expiration: January 2016, Exercise Price: $280.00 1 ISRG160115P00350000 Expiration: January 2016, Exercise Price: $350.00 2 Stryker Corporation SYK150117P00055000 Expiration: January 2015, Exercise Price: $55.00 12 SYK160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 SYK160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 Motion Picture and Sound Recording Industries DreamWorks Animation SKG, Inc. - Class A DWA141220P00018000 Expiration: December 2014, Exercise Price: $18.00 55 DWA141220P00020000 Expiration: December 2014, Exercise Price: $20.00 17 DWA150320P00015000 Expiration: March 2015, Exercise Price: $15.00 60 DWA150320P00016000 Expiration: March 2015, Exercise Price: $16.00 7 DWA150320P00017000 Expiration: March 2015, Exercise Price: $17.00 12 Motor Vehicle and Parts Dealers AutoNation, Inc. AN141018P00045000 Expiration: October 2014, Exercise Price: $45.00 7 87 CarMax, Inc. KMX150117P00035000 Expiration: January 2015, Exercise Price: $35.00 14 KMX160115P00030000 Expiration: January 2016, Exercise Price: $30.00 3 KMX160115P00035000 Expiration: January 2016, Exercise Price: $35.00 43 KMX160115P00038000 Expiration: January 2016, Exercise Price: $38.00 12 KMX160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 KMX170120P00035000 Expiration: January 2017, Exercise Price: $35.00 2 Nonmetallic Mineral Product Manufacturing USG Corporation USG141122P00020000 Expiration: November 2014, Exercise Price: $20.00 5 25 USG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 USG150220P00020000 Expiration: February 2015, Exercise Price: $20.00 30 USG160115P00020000 Expiration: January 2016, Exercise Price: $20.00 62 Non-Store Retailers Sotheby's BID141018P00030000 Expiration: October 2014, Exercise Price: $30.00 5 12 BID141018P00032000 Expiration: October 2014, Exercise Price: $32.00 4 40 BID150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 BID150117P00029000 Expiration: January 2015, Exercise Price: $29.00 12 BID150117P00030000 Expiration: January 2015, Exercise Price: $30.00 10 BID150117P00032000 Expiration: January 2015, Exercise Price: $32.00 5 BID150117P00035000 Expiration: January 2015, Exercise Price: $35.00 6 BID1150117P00037000 Expiration: January 2015, Exercise Price: $37.00 10 BID160115P00025000 Expiration: January 2016, Exercise Price: $25.00 8 BID160115P00030000 Expiration: January 2016, Exercise Price: $30.00 16 BID1160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 BID170120P00025000 Expiration: January 2017, Exercise Price: $25.00 4 Oil and Gas Extraction Anadarko Petroleum Corporation APC160115P00055000 Expiration: January 2016, Exercise Price: $55.00 5 APC160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 APC160115P00072500 Expiration: January 2016, Exercise Price: $72.50 1 APC160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 APC160115P00080000 Expiration: January 2016, Exercise Price: $80.00 6 APC160115P00082500 Expiration: January 2016, Exercise Price: $82.50 6 Apache Corporation APA160115P00060000 Expiration: January 2016, Exercise Price: $60.00 7 APA160115P00065000 Expiration: January 2016, Exercise Price: $65.00 3 APA170120P00070000 Expiration: January 2017, Exercise Price: $70.00 2 Canadian Natural Resources Limited CNQ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 8 Chesapeake Energy Corporation CHK1150117P00018000 Expiration: January 2015, Exercise Price: $18.00 63 CHK1150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 CHK1160115P00018000 Expiration: January 2016, Exercise Price: $18.00 5 CHK160115P00020000 Expiration: January 2016, Exercise Price: $20.00 5 CHK1160115P00020000 Expiration: January 2016, Exercise Price: $20.00 57 Continental Resources, Inc. CLR141220P00050000 Expiration: December 2014, Exercise Price: $50.00 2 65 CLR150117P00050000 Expiration: January 2015, Exercise Price: $50.00 2 CLR150117P00057500 Expiration: January 2015, Exercise Price: $57.50 20 CLR150320P00055000 Expiration: March 2015, Exercise Price: $55.00 8 CLR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 CLR160115P00052500 Expiration: January 2016, Exercise Price: $52.50 6 CLR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 2 CLR160115P00057500 Expiration: January 2016, Exercise Price: $57.50 2 Encana Corporation ECA150117P00013000 Expiration: January 2015, Exercise Price: $13.00 25 ECA150117P00015000 Expiration: January 2015, Exercise Price: $15.00 15 ECA160115P00013000 Expiration: January 2016, Exercise Price: $13.00 14 EOG Resources, Inc. EOG150117P00062500 Expiration: January 2015, Exercise Price: $62.50 6 EOG150117P00075000 Expiration: January 2015, Exercise Price: $75.00 2 EOG160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 EOG160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 EOG160115P00067500 Expiration: January 2016, Exercise Price: $67.50 14 EOG160115P00070000 Expiration: January 2016, Exercise Price: $70.00 2 EOG160115P00075000 Expiration: January 2016, Exercise Price: $75.00 4 EOG160115P00080000 Expiration: January 2016, Exercise Price: $80.00 3 EOG160115P00082500 Expiration: January 2016, Exercise Price: $82.50 1 EOG160115P00085000 Expiration: January 2016, Exercise Price: $85.00 4 Marathon Oil Corporation MRO160115P00025000 Expiration: January 2016, Exercise Price: $25.00 19 MRO170120P00028000 Expiration: January 2017, Exercise Price: $28.00 5 Occidental Petroleum Corporation OXY160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 OXY160115P00070000 Expiration: January 2016, Exercise Price: $70.00 11 Pioneer Natural Resources Company PXD141220P00150000 Expiration: December 2014, Exercise Price: $150.00 1 93 PXD150320P00170000 Expiration: March 2015, Exercise Price: $170.00 1 PXD160115P00145000 Expiration: January 2016, Exercise Price: $145.00 2 PXD160115P00150000 Expiration: January 2016, Exercise Price: $150.00 2 PXD160115P00155000 Expiration: January 2016, Exercise Price: $155.00 4 PXD160115P00160000 Expiration: January 2016, Exercise Price: $160.00 2 PXD160115P00165000 Expiration: January 2016, Exercise Price: $165.00 2 Talisman Energy Inc. TLM150117P00008000 Expiration: January 2015, Exercise Price: $8.00 12 TLM150417P00008000 Expiration: April 2015, Exercise Price: $8.00 31 TLM160115P00008000 Expiration: January 2016, Exercise Price: $8.00 Other Exchanges CBOE Holdings Inc. CBOE150117P00038750 Expiration: January 2015, Exercise Price: $38.75 30 CBOE160115P00034500 Expiration: January 2016, Exercise Price: $34.50 10 CBOE160115P00039500 Expiration: January 2016, Exercise Price: $39.50 2 Other Information Services Google Inc. - Class A GOLG8 150117P00850000 Expiration: January 2015, Exercise Price: $850.00e 1 24 GOLG1 150117P00950000 Expiration: January 2015, Exercise Price: $950.00 1 GOLG1 160115P00830000 Expiration: January 2016, Exercise Price: $830.00 1 GOLG8 160115P00900000 Expiration: January 2016, Exercise Price: $900.00e 1 GOOGL 160617P00450000 Expiration: June 2016, Exercise Price: $450.00 1 Paper Manufacturing Kimberly-Clark Corporation KMB150117P00082500 Expiration: January 2015, Exercise Price: $82.50 8 KMB160115P00085000 Expiration: January 2016, Exercise Price: $85.00 2 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV141018P00016000 Expiration: October 2014, Exercise Price: $16.00 9 67 LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 79 LYV150117P00016000 Expiration: January 2015, Exercise Price: $16.00 9 LYV150117P00017000 Expiration: January 2015, Exercise Price: $17.00 10 LYV160115P00013000 Expiration: January 2016, Exercise Price: $13.00 48 LYV160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 LYV160115P00017000 Expiration: January 2016, Exercise Price: $17.00 10 Petroleum and Coal Products Manufacturing ConocoPhillips COP160115P00050000 Expiration: January 2016, Exercise Price: $50.00 10 COP160115P00065000 Expiration: January 2016, Exercise Price: $65.00 4 Hess Corporation HES160115P00055000 Expiration: January 2016, Exercise Price: $55.00 4 HES160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 HES160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 Marathon Petroleum Corporation MPC150117P00065000 Expiration: January 2015, Exercise Price: $65.00 1 50 MPC150117P00067500 Expiration: January 2015, Exercise Price: $67.50 2 MPC160115P00057500 Expiration: January 2016, Exercise Price: $57.50 6 MPC160115P00062500 Expiration: January 2016, Exercise Price: $62.50 2 MPC160115P00065000 Expiration: January 2016, Exercise Price: $65.00 7 MPC160115P00067500 Expiration: January 2016, Exercise Price: $67.50 8 MPC160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 MPC170120P00065000 Expiration: January 2017, Exercise Price: $65.00 2 Phillips 66 PSX160115P00055000 Expiration: January 2016, Exercise Price: $55.00 15 PSX160115P00057500 Expiration: January 2016, Exercise Price: $57.50 4 PSX160115P00060000 Expiration: January 2016, Exercise Price: $60.00 14 PSX160115P00062500 Expiration: January 2016, Exercise Price: $62.50 3 PSX160115P00065000 Expiration: January 2016, Exercise Price: $65.00 2 Valero Energy Corporation VLO141220P00040000 Expiration: December 2014, Exercise Price: $40.00 6 VLO150117P00040000 Expiration: January 2015, Exercise Price: $40.00 8 VLO150117P00042000 Expiration: January 2015, Exercise Price: $42.00 4 VLO160115P00035000 Expiration: January 2016, Exercise Price: $35.00 34 VLO160115P00038000 Expiration: January 2016, Exercise Price: $38.00 11 VLO160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 Pharmaceutical and Biotechnology AbbVie Inc. ABBV150117P00035000 Expiration: January 2015, Exercise Price: $35.00 12 ABBV160115P00035000 Expiration: January 2016, Exercise Price: $35.00 26 ABBV160115P00037500 Expiration: January 2016, Exercise Price: $37.50 21 ABBV160115P00040000 Expiration: January 2016, Exercise Price: $40.00 11 ABBV160115P00042500 Expiration: January 2016, Exercise Price: $42.50 2 Allergan, Inc. AGN150117P00085000 Expiration: January 2015, Exercise Price: $85.00 1 37 AGN150117P00092500 Expiration: January 2015, Exercise Price: $92.50 1 63 AGN160115P00092500 Expiration: January 2016, Exercise Price: $92.50 1 AGN160115P00120000 Expiration: January 2016, Exercise Price: $120.00 8 AGN160115P00135000 Expiration: January 2016, Exercise Price: $135.00 1 Amgen Inc. AMGN150117P00087500 Expiration: January 2015, Exercise Price: $87.50 4 72 AMGN150117P00090000 Expiration: January 2015, Exercise Price: $90.00 2 42 AMGN150117P00100000 Expiration: January 2015, Exercise Price: $100.00 5 AMGN160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 AMGN160115P00085000 Expiration: January 2016, Exercise Price: $85.00 9 AMGN160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 AMGN160115P00095000 Expiration: January 2016, Exercise Price: $95.00 4 AMGN160115P00100000 Expiration: January 2016, Exercise Price: $100.00 1 AMGN170120P00105000 Expiration: January 2017, Exercise Price: $105.00 1 Biogen Idec, Inc. BIIB150117P00210000 Expiration: January 2015, Exercise Price: $210.00 1 47 BIIB150117P00220000 Expiration: January 2015, Exercise Price: $220.00 1 65 BIIB150117P00225000 Expiration: January 2015, Exercise Price: $225.00 1 72 BIIB150117P00240000 Expiration: January 2015, Exercise Price: $240.00 3 BIIB150320P00250000 Expiration: March 2015, Exercise Price: $250.00 1 BIIB160115P00210000 Expiration: January 2016, Exercise Price: $210.00 1 BIIB160115P00250000 Expiration: January 2016, Exercise Price: $250.00 3 BIIB170120P00240000 Expiration: January 2017, Exercise Price: $240.00 1 Bristol-Myers Squibb Company BMY150117P00035000 Expiration: January 2015, Exercise Price: $35.00 4 68 BMY150117P00037000 Expiration: January 2015, Exercise Price: $37.00 12 BMY150117P00040000 Expiration: January 2015, Exercise Price: $40.00 10 BMY150117P00042000 Expiration: January 2015, Exercise Price: $42.00 3 BMY160115P00035000 Expiration: January 2016, Exercise Price: $35.00 18 BMY160115P00040000 Expiration: January 2016, Exercise Price: $40.00 10 Eli Lilly & Company LLY160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 Gilead Sciences, Inc. GILD141122P00055000 Expiration: November 2014, Exercise Price: $55.00 6 33 GILD150117P00057500 Expiration: January 2015, Exercise Price: $57.50 14 GILD150117P00060000 Expiration: January 2015, Exercise Price: $60.00 1 17 GILD150117P00062500 Expiration: January 2015, Exercise Price: $62.50 2 37 GILD150220P00065000 Expiration: February 2015, Exercise Price: $65.00 7 GILD160115P00057500 Expiration: January 2016, Exercise Price: $57.50 2 GILD160115P00060000 Expiration: January 2016, Exercise Price: $60.00 2 GILD160115P00065000 Expiration: January 2016, Exercise Price: $65.00 5 GILD160115P00080000 Expiration: January 2016, Exercise Price: $80.00 2 Merck & Co., Inc. MRK160115P00035000 Expiration: January 2016, Exercise Price: $35.00 7 MRK160115P00038000 Expiration: January 2016, Exercise Price: $38.00 8 MRK160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 MRK160115P00047000 Expiration: January 2016, Exercise Price: $47.00 5 MRK170120P00045000 Expiration: January 2017, Exercise Price: $45.00 6 Pfizer, Inc. PFE160115P00023000 Expiration: January 2016, Exercise Price: $23.00 23 PFE160115P00025000 Expiration: January 2016, Exercise Price: $25.00 25 Pipeline Transportation The Williams Companies, Inc. WMB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 52 WMB160115P00040000 Expiration: January 2016, Exercise Price: $40.00 2 WMB160115P00042000 Expiration: January 2016, Exercise Price: $42.00 13 Primary Metal Manufacturing Nucor Corporation NUE150117P00038000 Expiration: January 2015, Exercise Price: $38.00 20 Professional, Scientific, and Technical Services Cerner Corporation CERN150117P00040000 Expiration: January 2015, Exercise Price: $40.00 8 40 CERN150117P00042500 Expiration: January 2015, Exercise Price: $42.50 3 30 CERN150320P00045000 Expiration: March 2015, Exercise Price: $45.00 5 CERN160115P00040000 Expiration: January 2016, Exercise Price: $40.00 13 Fluor Corporation FLR150117P00052500 Expiration: January 2015, Exercise Price: $52.50 4 FLR150117P00060000 Expiration: January 2015, Exercise Price: $60.00 8 FLR160115P00050000 Expiration: January 2016, Exercise Price: $50.00 9 FLR160115P00055000 Expiration: January 2016, Exercise Price: $55.00 3 FLR160115P00057500 Expiration: January 2016, Exercise Price: $57.50 10 FLR160115P00060000 Expiration: January 2016, Exercise Price: $60.00 9 The Interpublic Group of Companies, Inc. IPG150117P00008000 Expiration: January 2015, Exercise Price: $8.00 50 Leidos Holdings Inc. LDOS1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 LDOS160115P00025000 Expiration: January 2016, Exercise Price: $25.00 9 LDOS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 8 Publishing Industries (except Internet) Autodesk, Inc. ADSK141018P00036000 Expiration: October 2014, Exercise Price: $36.00 4 10 ADSK150117P00035000 Expiration: January 2015, Exercise Price: $35.00 8 ADSK150117P00037000 Expiration: January 2015, Exercise Price: $37.00 6 ADSK150117P00039000 Expiration: January 2015, Exercise Price: $39.00 2 58 ADSK150117P00040000 Expiration: January 2015, Exercise Price: $40.00 4 ADSK150117P00041000 Expiration: January 2015, Exercise Price: $41.00 10 ADSK150117P00042000 Expiration: January 2015, Exercise Price: $42.00 15 ADSK150417P00040000 Expiration: April 2015, Exercise Price: $40.00 3 ADSK160115P00037000 Expiration: January 2016, Exercise Price: $37.00 4 ADSK160115P00040000 Expiration: January 2016, Exercise Price: $40.00 5 Electronic Arts Inc. EA141220P00026000 Expiration: December 2014, Exercise Price: $26.00 3 40 EA150117P00026000 Expiration: January 2015, Exercise Price: $26.00 3 55 EA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 5 EA150320P00026000 Expiration: March 2015, Exercise Price: $26.00 14 EA150320P00028000 Expiration: March 2015, Exercise Price: $28.00 8 EA160115P00018000 Expiration: January 2016, Exercise Price: $18.00 5 Nuance Communications, Inc. NUAN150117P00013000 Expiration: January 2015, Exercise Price: $13.00 27 NUAN150117P00014000 Expiration: January 2015, Exercise Price: $14.00 10 NUAN150417P00012000 Expiration: April 2015, Exercise Price: $12.00 12 NUAN160115P00010000 Expiration: January 2016, Exercise Price: $10.00 8 Rail Transportation CSX Corporation CSX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 10 40 CSX160115P00020000 Expiration: January 2016, Exercise Price: $20.00 15 Norfolk Southern Corporation NSC160115P00060000 Expiration: January 2016, Exercise Price: $60.00 1 58 NSC160115P00075000 Expiration: January 2016, Exercise Price: $75.00 1 Satellite Telecommunications DIRECTV DTV160115P00055000 Expiration: January 2016, Exercise Price: $55.00 1 79 DISH Network Corp. - Class A DISH141220P00045000 Expiration: December 2014, Exercise Price: $45.00 3 22 DISH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 11 55 DISH150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 25 DISH150117P00046000 Expiration: January 2015, Exercise Price: $46.00 2 35 DISH150117P00049000 Expiration: January 2015, Exercise Price: $49.00 5 DISH150320P00047500 Expiration: March 2015, Exercise Price: $47.50 2 DISH160115P00043000 Expiration: January 2016, Exercise Price: $43.00 3 DISH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 DISH160115P00047000 Expiration: January 2016, Exercise Price: $47.00 2 Liberty Global plc - Class A LBTYA 160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 LBTY2 160115P00060000 Expiration: January 2016, Exercise Price: $60.00 3 Time Warner Cable Inc. TWC160115P00110000 Expiration: January 2016, Exercise Price: $110.00 5 TWC160115P00120000 Expiration: January 2016, Exercise Price: $120.00 1 Securities, Commodity Contracts, and Other Financial Investments and Related Activities The Charles Schwab Corporation SCHW150117P00017000 Expiration: January 2015, Exercise Price: $17.00 4 20 SCHW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 20 SCHW160115P00018000 Expiration: January 2016, Exercise Price: $18.00 20 SCHW160115P00020000 Expiration: January 2016, Exercise Price: $20.00 36 SCHW160115P00022000 Expiration: January 2016, Exercise Price: $22.00 17 CME Group Inc. CME150117P00052500 Expiration: January 2015, Exercise Price: $52.50 1 15 CME150117P00055000 Expiration: January 2015, Exercise Price: $55.00 2 CME150117P00060000 Expiration: January 2015, Exercise Price: $60.00 6 CME160115P00050000 Expiration: January 2016, Exercise Price: $50.00 4 CME160115P00055000 Expiration: January 2016, Exercise Price: $55.00 10 Morgan Stanley MS160115P00020000 Expiration: January 2016, Exercise Price: $20.00 9 MS160115P00023000 Expiration: January 2016, Exercise Price: $23.00 61 MS160115P00025000 Expiration: January 2016, Exercise Price: $25.00 22 MS170120P00025000 Expiration: January 2017, Exercise Price: $25.00 10 Software Adobe Systems, Inc. ADBE150117P00042000 Expiration: January 2015, Exercise Price: $42.00 8 56 ADBE160115P00045000 Expiration: January 2016, Exercise Price: $45.00 12 ADBE160115P00047000 Expiration: January 2016, Exercise Price: $47.00 9 ADBE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 6 Adobe Systems, Inc. ADBE160115P00052500 Expiration: January 2016, Exercise Price: $52.50 13 Software Publishers Citrix Systems, Inc. CTXS150117P00050000 Expiration: January 2015, Exercise Price: $50.00 6 90 CTXS160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 70 CTXS160115P00047500 Expiration: January 2016, Exercise Price: $47.50 4 CTXS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 5 Microsoft Corporation MSFT160115P00025000 Expiration: January 2016, Exercise Price: $25.00 39 MSFT160115P00028000 Expiration: January 2016, Exercise Price: $28.00 13 MSFT160115P00030000 Expiration: January 2016, Exercise Price: $30.00 10 MSFT160115P00032000 Expiration: January 2016, Exercise Price: $32.00 14 MSFT160115P00035000 Expiration: January 2016, Exercise Price: $35.00 5 Oracle Corporation ORCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 27 ORCL160115P00028000 Expiration: January 2016, Exercise Price: $28.00 8 ORCL160115P00030000 Expiration: January 2016, Exercise Price: $30.00 20 ORCL160115P00032000 Expiration: January 2016, Exercise Price: $32.00 12 Support Activities for Mining Halliburton Company HAL160115P00035000 Expiration: January 2016, Exercise Price: $35.00 10 HAL160115P00038000 Expiration: January 2016, Exercise Price: $38.00 22 HAL160115P00040000 Expiration: January 2016, Exercise Price: $40.00 6 HAL160115P00043000 Expiration: January 2016, Exercise Price: $43.00 7 HAL160115P00045000 Expiration: January 2016, Exercise Price: $45.00 5 HAL160115P00047000 Expiration: January 2016, Exercise Price: $47.00 2 HAL160115P00050000 Expiration: January 2016, Exercise Price: $50.00 5 HAL160115P00052500 Expiration: January 2016, Exercise Price: $52.50 5 HAL170120P00047500 Expiration: January 2017, Exercise Price: $47.50 2 Helmerich & Payne, Inc. HP141220P00080000 Expiration: December 2014, Exercise Price: $80.00 1 72 HP150117P00077500 Expiration: January 2015, Exercise Price: $77.50 2 HP150320P00075000 Expiration: March 2015, Exercise Price: $75.00 2 HP150320P00080000 Expiration: March 2015, Exercise Price: $80.00 2 HP160115P00072500 Expiration: January 2016, Exercise Price: $72.50 2 HP160115P00075000 Expiration: January 2016, Exercise Price: $75.00 3 HP160115P00077500 Expiration: January 2016, Exercise Price: $77.50 8 HP160115P00080000 Expiration: January 2016, Exercise Price: $80.00 1 HP160115P00082500 Expiration: January 2016, Exercise Price: $82.50 1 HP160115P00085000 Expiration: January 2016, Exercise Price: $85.00 1 Schlumberger Limited SLB150220P00095000 Expiration: February 2015, Exercise Price: $95.00 5 SLB160115P00065000 Expiration: January 2016, Exercise Price: $65.00 9 SLB160115P00070000 Expiration: January 2016, Exercise Price: $70.00 12 SLB160115P00082500 Expiration: January 2016, Exercise Price: $82.50 3 SLB160115P00085000 Expiration: January 2016, Exercise Price: $85.00 1 Transocean Limited RIG141122P00031000 Expiration: November 2014, Exercise Price: $31.00 4 RIG150117P00033000 Expiration: January 2015, Exercise Price: $33.00 33 RIG160115P00025000 Expiration: January 2016, Exercise Price: $25.00 12 RIG160115P00030000 Expiration: January 2016, Exercise Price: $30.00 25 RIG160115P00035000 Expiration: January 2016, Exercise Price: $35.00 16 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD150117P00032500 Expiration: January 2015, Exercise Price: $32.50 26 EXPD160115P00030000 Expiration: January 2016, Exercise Price: $30.00 38 EXPD160115P00033000 Expiration: January 2016, Exercise Price: $33.00 6 EXPD160115P00035000 Expiration: January 2016, Exercise Price: $35.00 1 Telecommunications Verizon Communications Inc. VZ160115P00035000 Expiration: January 2016, Exercise Price: $35.00 16 Transportation Equipment Manufacturing American Railcar Industries, Inc. ARII141220P00045000 Expiration: December 2014, Exercise Price: $45.00 4 ARII141220P00050000 Expiration: December 2014, Exercise Price: $50.00 14 ARII150320P00050000 Expiration: March 2015, Exercise Price: $50.00 2 ARII150320P00055000 Expiration: March 2015, Exercise Price: $55.00 6 ARII150320P00060000 Expiration: March 2015, Exercise Price: $60.00 2 The Boeing Company BA150117P00087500 Expiration: January 2015, Exercise Price: $87.50 1 20 BA150117P00092500 Expiration: January 2015, Exercise Price: $92.50 2 55 BA150117P00100000 Expiration: January 2015, Exercise Price: $100.00 3 BA160115P00090000 Expiration: January 2016, Exercise Price: $90.00 1 BA160115P00095000 Expiration: January 2016, Exercise Price: $95.00 2 BA160115P00100000 Expiration: January 2016, Exercise Price: $100.00 13 BA160115P00105000 Expiration: January 2016, Exercise Price: $105.00 2 General Dynamics Corporation GD160115P00070000 Expiration: January 2016, Exercise Price: $70.00 1 82 Harley-Davidson, Inc. HOG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 3 Johnson Controls, Inc. JCI150117P00032000 Expiration: January 2015, Exercise Price: $32.00 2 25 JCI150117P00037000 Expiration: January 2015, Exercise Price: $37.00 2 70 JCI160115P00033000 Expiration: January 2016, Exercise Price: $33.00 4 JCI160115P00035000 Expiration: January 2016, Exercise Price: $35.00 35 JCI160115P00038000 Expiration: January 2016, Exercise Price: $38.00 22 PACCAR Inc. PCAR150117P00043300 Expiration: January 2015, Exercise Price: $43.30 3 60 Textron Inc. TXT141220P00030000 Expiration: December 2014, Exercise Price: $30.00 5 TXT150117P00027000 Expiration: January 2015, Exercise Price: $27.00 5 65 TXT150117P00030000 Expiration: January 2015, Exercise Price: $30.00 5 TXT160115P00027000 Expiration: January 2016, Exercise Price: $27.00 12 Toyota Motor Corporation - ADR TM160115P00080000 Expiration: January 2016, Exercise Price: $80.00 1 TM160115P00085000 Expiration: January 2016, Exercise Price: $85.00 6 TM160115P00090000 Expiration: January 2016, Exercise Price: $90.00 2 United Technologies Corporation UTX160115P00080000 Expiration: January 2016, Exercise Price: $80.00 3 UTX160115P00085000 Expiration: January 2016, Exercise Price: $85.00 3 U.S. Equity Exchanges The NASDAQ OMX Group, Inc. NDAQ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 16 Waste Management and Remediation Services Waste Management, Inc. WM160115P00035000 Expiration: January 2016, Exercise Price: $35.00 2 TOTAL PUT OPTIONS WRITTEN (premiums received $1,677,247) $ d - 100 Shares Per Contract Unless Otherwise Noted. e - 10 Shares Per Contract ADR - American Depository Receipt. ETF - Exchange Traded Fund Disclosures about Derivative Instruments and Hedging Activities at September 30, 2014 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of September 30, 2014: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ $ KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Investments - September 30, 2014 (Unaudited) Principal Identifier CONVERTIBLE BONDS - 19.88% Amount Value Administrative and Support Services - 4.35% WebMD Health Corporation 94770VAH5 2.250%, 03/31/2016 $ 94770VAF9 2.500%, 01/31/2018^# Computer and Electronic Product Manufacturing - 0.41% Quantum Corp. 747906AJ4 4.500%, 11/15/2017 Mining (except Oil and Gas) - 4.60% Detour Gold Corporation 250669AA6 5.500%, 11/30/2017 Kirkland Lake Gold Inc. B7W1RP3 6.000%, 06/30/2017 CAD Royal Gold, Inc. 780287AA6 2.875%, 06/15/2019 Nonmetallic Mineral Product Manufacturing - 4.25% Owens-Brockway Glass Container 69073TAQ6 3.000%, 06/01/2015, Acquired 07/06/2011-03/15/2013 at $5,163,330■ Oil and Gas Extraction - 4.31% Chesapeake Energy Corporation 165167BW6 2.750%, 11/15/2035# 165167CB1 2.250%, 12/15/2038 Real Estate - 0.40% Forest City Enterprises, Inc. 345550AP2 4.250%, 08/15/2018 Software Publishers - 0.75% Electronic Arts, Inc. 285512AA7 0.750%, 07/15/2016 Transportation Equipment Manufacturing - 0.81% Navistar International Corp. 63934EAL2 3.000%, 10/15/2014^ TOTAL CONVERTIBLE BONDS (cost $23,536,434) CORPORATE BONDS - 64.23% Apparel Manufacturing - 2.39% L Brands, Inc. 532716AT4 6.625%, 04/01/2021 532716AU1 5.625%, 02/15/2022 Beverage and Tobacco Product Manufacturing - 0.08% Constellation Brands, Inc. 21036PAL2 4.250%, 05/01/2023 Broadcasting (except Internet) - 3.53% AMC Networks, Inc. 00164VAB9 7.750%, 07/15/2021 CCO Holdings LLC 1248EPAY9 5.250%, 09/30/2022^ Sinclair Television Group 829259AM2 5.375%, 04/01/2021 Sirius XM Radio, Inc. 82967NAN8 5.750%, 08/01/2021, Acquired 02/28/2014-03/20/2014 at $784,731^■ 82967NAL2 4.625%, 05/15/2023, Acquired 04/11/2014-07/23/2014 at $710,464■ 82967NAS7 6.000%, 07/15/2024, Acquired 07/02/2014 at $ 262,595■ Chemical Manufacturing - 3.25% Ashland Inc. 044209AF1 4.750%, 08/15/2022 Forest Laboratories, Inc. 345838AA4 5.000%, 12/15/2021, Acquired 04/01/2014 at $265,366^■ Computer and Electronic Product Manufacturing - 0.59% Hologic, Inc. 436440AF8 6.250%, 08/01/2020 Construction of Buildings - 3.09% Lennar Corporation 526057BN3 4.750%, 11/15/2022 Credit Intermediation and Related Activities - 1.05% Ally Financial, Inc. 02005NAE0 8.000%, 03/15/2020^ Sprint Capital Corp. 852060AG7 6.900%, 05/01/2019 Data Processing, Hosting and Related Services - 3.14% SunGard Data Systems, Inc. 867363AR4 7.375%, 11/15/2018 867363AX1 6.625%, 11/01/2019^ E-Commerce - 3.34% IAC/InterActiveCorp 44919PAC6 4.750%, 12/15/2022 Electrical Equipment, Appliance, and Component Manufacturing - 0.81% GrafTech International Ltd. 384313AD4 6.375%, 11/15/2020^ Fabricated Metal Product Manufacturing - 0.19% Ball Corp. 058498AS5 4.000%, 11/15/2023 Food Manufacturing - 3.89% Post Holdings, Inc. 737446AE4 6.750%, 12/01/2021, Acquired 04/17/2014 at $262,071■ 737446AB0 7.375%, 02/15/2022^ Gaming - 3.78% MGM Resorts International 552953CA7 6.625%, 12/15/2021 Wynn Las Vegas LLC 983130AT2 5.375%, 03/15/2022^ 983130AU9 4.250%, 05/30/2023, Acquired 07/02/2014-07/29/2014 at $485,901■ Heavy and Civil Engineering Construction - 0.20% TRI Pointe Holdings Inc. 962178AK5 4.375%, 06/15/2019, Acquired 08/28/2014 at $252,467■ Holding Company - 4.58% Icahn Enterprises 451102AX5 6.000%, 08/01/2020^ 451102BF3 5.875%, 02/01/2022^ Hospitals - 0.26% Community Health System, Inc. 12543DAQ3 7.125%, 07/15/2020^ HCA Holdings, Inc. 40412CAB7 7.750%, 05/15/2021 Lessors of Nonresidential Buildings (except Miniwarehouses) - 3.71% The Howard Hughes Corporation 44267DAA5 6.875%, 10/01/2021, Acquired 03/05/2014-08/15/2014 at $4,728,598■ Merchant Wholesalers, Durable Goods - 1.51% HD Supply, Inc. 40415RAF2 8.125%, 04/15/2019 40415RAK1 11.500%, 07/15/2020 Mining (except Oil and Gas) - 1.83% Freeport-McMoRan Copper & Gold Inc. 35671DAU9 3.550%, 03/01/2022 Peabody Energy Corporation 704549AK0 6.000%, 11/15/2018 704549AH7 6.500%, 09/15/2020^ Motion Picture and Sound Recording Industries - 1.91% DreamWorks Animation SKG, Inc. 26153CAA1 6.875%, 08/15/2020, Acquired 03/3/2014-08/20/2014 at $2,412,647■ Motor Vehicle and Parts Dealers - 0.62% Penske Automotive Group, Inc. 70959WAE3 5.750%, 10/01/2022 Non-Store Retailers - 2.65% Sotheby's 835898AF4 5.250%, 10/01/2022, Acquired 03/03/2014-04/03/2014 at $3,359,778#■ Oil and Gas Extraction - 1.45% Continental Resources, Inc. 212015AH4 5.000%, 09/15/2022 QEP Resources, Inc. 74733VAA8 6.875%, 03/01/2021 WPX Energy Inc. 98212BAD5 6.000%, 01/15/2022 Professional, Scientific, and Technical Services - 0.39% Lamar Media Corp. 513075BE0 5.000%, 05/01/2023^ Nielsen Finance LLC 65409QBA9 4.500%, 10/01/2020^ Publishing Industries (except Internet) - 0.97% Gannett Co., Inc. 364725AY7 5.125%, 10/15/2019, Acquired 07/02/2014 at $260,789■ 364725BA8 5.125%, 07/15/2020 Nuance Communications, Inc. 67020YAD2 5.375%, 08/15/2020, Acquired 02/14/2014-07/29/2014 at $706,240■ Rail Transportation - 0.21% Florida East Coast Holdings Corporation 340630AA0 6.750%, 05/01/2019, Acquired 07/09/2014 at $264,755■ Real Estate - 1.87% Brookfield Residential Properties 11283WAA2 6.500%, 12/15/2020, Acquired 07/14/2014-09/24/2014 at $2,330,915■ Rental and Leasing Services - 1.78% International Lease Finance Corp. 459745GF6 8.250%, 12/15/2020^ Satellite Telecommunications - 3.41% Altice SA 02154VAA9 7.750%, 05/15/2022, Acquired 07/02/2014 at $268,146■ Dish DBS Corp. 25470XAH8 4.625%, 07/15/2017 25470XAB1 7.875%, 09/01/2019^ Numericable Group SA 67054LAB3 6.000%, 05/15/2022, Acquired 06/11/2014-06/30/2014 at $785,445■ Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.91% Oppenheimer Holdings, Inc. 683797AB0 8.750%, 04/15/2018 Telecommunications - 3.70% Centurylink, Inc. 156700AS5 5.800%, 03/15/2022 Crown Castle International Corp. 228227BE3 4.875%, 04/15/2022 228227BD5 5.250%, 01/15/2023^ Hughes Satellite Systems Corp. 444454AB8 6.500%, 06/15/2019 444454AA0 7.625%, 06/15/2021 Millicom International Cellular SA 600814AK3 4.750%, 05/22/2020, Acquired 08/28/2014 at $390,975■ SoftBank Corp. 83404DAA7 4.500%, 04/15/2020, Acquired 04/24/2014-07/28/2014 at $1,010,097^■ Sprint Communications Inc. 852061AK6 9.000%, 11/15/2018, Acquired 12/30/2013 at $118,060■ T-MobileUSA, Inc. 87264AAD7 6.633%, 04/28/2021 Virgin Media Secured Finance plc 55181WAA2 5.375%, 04/15/2021, Acquired 02/11/2014 at $101,625■ Transportation Equipment Manufacturing - 1.87% Dana Holding Corp. 235825AC0 5.375%, 09/15/2021 Lear Corp. 521865AU9 4.750%, 01/15/2023 Navistar International Corp. 63934EAM0 8.250%, 11/01/2021^ Utilities - 0.27% NRG Energy, Inc. 629377BN1 7.625%, 01/15/2018 ONEOK Inc. 682680AQ6 4.250%, 02/01/2022 TOTAL CORPORATE BONDS (cost $80,779,411) MUNICIPAL BONDS - 0.36% Air Transportation - 0.36% Branson Missouri Regional Airport Transportation Development District 105459AB7 6.000%, 07/01/2025c+ 105459AC5 6.000%, 07/01/2037c+ TOTAL MUNICIPAL BONDS (cost $2,245,112) ESCROW NOTES - 0.07% Holding Company - 0.07% 29ESCQ8A3 Energy Future Intermediate Holdings Co. LLC TOTAL EXCHANGE TRADED FUNDS (cost $38,520) EXCHANGE TRADED FUNDS - 1.10% Shares Funds, Trusts, and Other Financial Vehicles - 1.10% BOND PIMCO Total Return ETF^ TOTAL EXCHANGE TRADED FUNDS (cost $1,318,860) EXCHANGE TRADED NOTES - 0.00% Credit Intermediation and Related Activities - 0.00% ZIV VelocityShares Daily Inverse VIX Medium Term ETN* TOTAL EXCHANGE TRADED FUNDS (cost $3,971) MUTUAL FUNDS - 7.29% Funds, Trusts, and Other Financial Vehicles - 7.29% ACG ACM Income Fund, Inc. ACP Avenue Income Credit Strategies Fund DSL DoubleLine Income Solutions Fund DBL DoubleLine Opportunistic Credit Fund TLI LMP Corporate Loan Fund Inc. PCM PCM Fund Inc. PCN PIMCO Corporate Income Fund^ PCI PIMCO Dynamic Credit Income Fund^ PDI PIMCO Dynamic Income Fund PKO PIMCO Income Opportunity Fund^ PFL PIMCO Income Strategy Fund PFN PIMCO Income Strategy Fund II SPE Special Opportunities Fund Inc. DMO Western Asset Mortgage Defined Opportunity Fund Inc. WIW Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIA Western Asset/Claymore Inflation-Linked Securities& Income Fund TOTAL MUTUAL FUNDS (cost $9,032,680) PURCHASED PUT OPTIONS - 1.19% Contractsd Credit Intermediation and Related Activities - 0.18% iPath S&P hort-Term Futures ETN* VXX150117P00025000 Expiration Date: January 2015, Exercise Price: $25.00 2 VXX160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 4 VXX160115P00020000 Expiration Date: January 2016, Exercise Price: $20.00 VXX160115P00025000 Expiration Date: January 2016, Exercise Price: $25.00 Funds, Trusts, and Other Financial Vehicles - 1.01% ProShares Ultra VIX Short-Term Futures ETF* UVXY2 150117P00010000 Expiration Date: January 2015, Exercise Price: $10.00 18 UVXY2 150117P00011000 Expiration Date: January 2015, Exercise Price: $11.00 12 UVXY1 150117P00012000 Expiration Date: January 2015, Exercise Price: $12.00 6 UVXY2 150117P00012000 Expiration Date: January 2015, Exercise Price: $12.00 78 UVXY2 150117P00014000 Expiration Date: January 2015, Exercise Price: $14.00 4 UVXY2 150117P00015000 Expiration Date: January 2015, Exercise Price: $15.00 4 UVXY2 150117P00016000 Expiration Date: January 2015, Exercise Price: $16.00 18 UVXY2 160115P00008000 Expiration Date: January 2016, Exercise Price: $8.00 60 UVXY2 160115P00009000 Expiration Date: January 2016, Exercise Price: $9.00 UVXY160115P00010000 Expiration Date: January 2016, Exercise Price: $10.00 54 UVXY2 160115P00010000 Expiration Date: January 2016, Exercise Price: $10.00 26 UVXY160115P00015000 Expiration Date: January 2016, Exercise Price: $15.00 UVXY160115P00020000 Expiration Date: January 2016, Exercise Price: $20.00 TOTAL PURCHASED PUT OPTIONS (cost $1,524,092) SHORT-TERM INVESTMENTS - 4.46% Principal Amount Commercial Paper - 4.46% U.S. Bank N.A., 0.02%, 10/01/2014 $ Money Market Funds - 0.00% Shares FIGXX Fidelity Institutional Government Portfolio - Class I, 0.01%b 77 77 TOTAL SHORT-TERM INVESTMENTS (cost $5,488,077) INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING - 12.54% Money Market Funds - 12.54% Mount Vernon Securities Lending Trust - Prime Portfolio, 0.18%b TOTAL INVESTMENTS PURCHASED WITH THE CASH PROCEEDS FROM SECURITIES LENDING (cost $15,425,687) TOTAL INVESTMENTS - 111.12% (cost $139,392,844)(a) $ Percentages are stated as a percent of net assets. * - Non-income producing security. ^ - This security or a portion of this security was out on loan at September 30, 2014.Total loaned securities had a market value of $15,080,537 at September 30, 2014. # - All or a portion of the shares have been committed as collateral for written option contracts. ■ - Restricted security restricted to institutional investors (144a securities); the percentage of net assets comprised of 144a securities was 19.88%. c - Default or other conditions exist and the security is not presently accruing income. + -Security is considered illiquid. The aggregate value of such securities is $437,500 or 0.36% of net assets. b - The rate quoted is the annualized seven-day yield as of September 30, 2014. d - 100 shares per contract. CAD - Canadian Dollars. ETF - Exchange Traded Fund. ETN - Exchange Traded Note. (a) Cost for Federal income tax purposes as of September 30, 2014 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually,the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized depreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) KINETICS PORTFOLIOS TRUST - MASTER INVESTMENT PORTFOLIOS The Multi-Disciplinary Portfolio Portfolio of Options Written - September 30, 2014 (Unaudited) Identifier PUT OPTIONS WRITTEN Contractsd Value Accommodation Carnival Corporation CCL150117P00032500 Expiration: January 2015, Exercise Price: $32.50 16 $ Marriott International Inc. - Class A MAR150117P00035000 Expiration: January 2015, Exercise Price: $35.00 16 40 MAR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 76 MAR160115P00042000 Expiration: January 2016, Exercise Price: $42.00 32 Royal Caribbean Cruises Limited RCL150117P00028000 Expiration: January 2015, Exercise Price: $28.00 52 Administrative and Support Services Expedia, Inc. EXPE150117P00039480 Expiration: January 2015, Exercise Price: $39.48 9 22 EXPE160115P00050000 Expiration: January 2016, Exercise Price: $50.00 EXPE160115P00055000 Expiration: January 2016, Exercise Price: $55.00 12 Ambulatory Health Care Services DaVita HealthCare Partners Inc. DVA160115P00050000 Expiration: January 2016, Exercise Price: $50.00 50 Apparel Manufacturing L Brands, Inc. LB150117P00041000 Expiration: January 2015, Exercise Price: $41.00 41 Asset Management Apollo Global Management LLC - Class A APO160115P00025000 Expiration: January 2016, Exercise Price: $25.00 28 BlackRock, Inc. BLK160115P00250000 Expiration: January 2016, Exercise Price: $250.00 25 The Blackstone Group LP BX160115P00025000 Expiration: January 2016, Exercise Price: $25.00 21 Franklin Resources, Inc. BEN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 56 KKR & Co. LP KKR150117P00017000 Expiration: January 2015, Exercise Price: $17.00 68 Beverage and Tobacco Product Manufacturing Molson Coors Brewing Company - Class B TAP150117P00040000 Expiration: January 2015, Exercise Price: $40.00 50 Broadcasting (except Internet) CBS Corporation - Class B CBS150117P00037000 Expiration: January 2015, Exercise Price: $37.00 3 37 CBS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 39 CBS150117P00042000 Expiration: January 2015, Exercise Price: $42.00 10 CBS150117P00045000 Expiration: January 2015, Exercise Price: $45.00 8 CBS160115P00050000 Expiration: January 2016, Exercise Price: $50.00 Comcast Corporation - Class A CMCSA 150117P00037000 Expiration: January 2015, Exercise Price: $37.00 16 Sirius XM Holdings Inc. SIRI160115P00003000 Expiration: January 2016, Exercise Price: $3.00 SIRI160115P00003500 Expiration: January 2016, Exercise Price: $3.50 Twenty-First Century Fox, Inc. - Class A FOXA150117P00027000 Expiration: January 2015, Exercise Price: $27.00 14 FOXA1 150117P00027000 Expiration: January 2015, Exercise Price: $27.00 37 FOXA160115P00030000 Expiration: January 2016, Exercise Price: $30.00 14 Building Material and Garden Equipment and Supplies Dealers Fastenal Company FAST150117P00037500 Expiration: January 2015, Exercise Price: $37.50 6 FAST150117P00042500 Expiration: January 2015, Exercise Price: $42.50 7 The Sherwin-Williams Company SHW150117P00160000 Expiration: January 2015, Exercise Price: $160.00 5 Chemical Manufacturing Celgene Corporation CELG160115P00070000 Expiration: January 2016, Exercise Price: $70.00 84 Monsanto Company MON150117P00090000 Expiration: January 2015, Exercise Price: $90.00 6 OPKO Health, Inc. OPK160115P00005000 Expiration: January 2016, Exercise Price: $5.00 Clothing and Clothing Accessories Stores Tiffany & Co. TIF150117P00060000 Expiration: January 2015, Exercise Price: $60.00 4 38 TIF150117P00062500 Expiration: January 2015, Exercise Price: $62.50 40 TIF150117P00065000 Expiration: January 2015, Exercise Price: $65.00 9 TIF160115P00067500 Expiration: January 2016, Exercise Price: $67.50 14 TIF160115P00070000 Expiration: January 2016, Exercise Price: $70.00 34 TIF160115P00075000 Expiration: January 2016, Exercise Price: $75.00 14 Computer and Electronic Product Manufacturing Apple, Inc. AAPL160115P00064290 Expiration: January 2016, Exercise Price: $64.29 77 AAPL160115P00068570 Expiration: January 2016, Exercise Price: $68.57 84 AAPL160115P00071430 Expiration: January 2016, Exercise Price: $71.43 14 Hologic, Inc. HOLX160115P00018000 Expiration: January 2016, Exercise Price: $18.00 45 Sony Corporation SNE150117P00015000 Expiration: January 2015, Exercise Price: $15.00 24 SNE150117P00017000 Expiration: January 2015, Exercise Price: $17.00 SNE160115P00015000 Expiration: January 2016, Exercise Price: $15.00 Construction of Buildings Lennar Corporation - Class A LEN150117P00025000 Expiration: January 2015, Exercise Price: $25.00 LEN150117P00033000 Expiration: January 2015, Exercise Price: $33.00 16 LEN160115P00025000 Expiration: January 2016, Exercise Price: $25.00 56 LEN160115P00030000 Expiration: January 2016, Exercise Price: $30.00 73 Credit Intermediation and Related Activities Bank of America Corporation BAC160115P00015000 Expiration: January 2016, Exercise Price: $15.00 The Bank Of New York Mellon Corporation BK150117P00025000 Expiration: January 2015, Exercise Price: $25.00 6 63 Ocwen Financial Corporation OCN150117P00045000 Expiration: January 2015, Exercise Price: $45.00 16 OCN160115P00045000 Expiration: January 2016, Exercise Price: $45.00 14 OCN160115P00050000 Expiration: January 2016, Exercise Price: $50.00 36 Wells Fargo & Company WFC160115P00040000 Expiration: January 2016, Exercise Price: $40.00 16 E-Commerce IAC/InterActiveCorp IACI150117P00040000 Expiration: January 2015, Exercise Price: $40.00 20 IACI150117P00050000 Expiration: January 2015, Exercise Price: $50.00 56 IACI150117P00055000 Expiration: January 2015, Exercise Price: $55.00 10 IACI150117P00060000 Expiration: January 2015, Exercise Price: $60.00 18 Liberty Interactive Corporation - Class A LINTA 150117P00022000 Expiration: January 2015, Exercise Price: $22.00 LINTA 150117P00025000 Expiration: January 2015, Exercise Price: $25.00 Fabricated Metal Product Manufacturing McDermott International, Inc. MDR150117P00008000 Expiration: January 2015, Exercise Price: $8.00 Food Services and Drinking Places Starbucks Corporation SBUX150117P00030000 Expiration: January 2015, Exercise Price: $30.00 30 30 SBUX150117P00045000 Expiration: January 2015, Exercise Price: $45.00 2 9 SBUX150117P00052500 Expiration: January 2015, Exercise Price: $52.50 5 50 SBUX150117P00055000 Expiration: January 2015, Exercise Price: $55.00 9 SBUX150117P00057500 Expiration: January 2015, Exercise Price: $57.50 24 SBUX160115P00067500 Expiration: January 2016, Exercise Price: $67.50 24 SBUX160115P00070000 Expiration: January 2016, Exercise Price: $70.00 28 Funds, Trusts, and Other Financial Vehicles iShares iBoxx $ High Yield Corporate Bond ETF HYG150117P00091000 Expiration: January 2015, Exercise Price: $91.00 57 HYG160115P00088000 Expiration: January 2016, Exercise Price: $88.00 HYG160115P00090000 Expiration: January 2016, Exercise Price: $90.00 18 Market Vectors Gold Miners ETF GDX150117P00020000 Expiration: January 2015, Exercise Price: $20.00 50 Market Vectors Junior Gold Miners ETF GDXJ1 150117P00007000 Expiration: January 2015, Exercise Price: $7.00 50 ProShares Short VIX Short-Term Futures ETF SVXY150117P00020000 Expiration: January 2015, Exercise Price: $20.00 8 80 SVXY150117P00035000 Expiration: January 2015, Exercise Price: $35.00 4 SPDR S&P rust SPY141220P00140000 Expiration: December 2014, Exercise Price: $140.00 1 15 Gaming Las Vegas Sands Corp. LVS150117P00044250 Expiration: January 2015, Exercise Price: $44.25 9 LVS160115P00055000 Expiration: January 2016, Exercise Price: $55.00 74 LVS160115P00060000 Expiration: January 2016, Exercise Price: $60.00 26 Wynn Resorts Limited WYNN150117P00117000 Expiration: January 2015, Exercise Price: $117.00 5 95 WYNN160115P00135000 Expiration: January 2016, Exercise Price: $135.00 38 WYNN160115P00140000 Expiration: January 2016, Exercise Price: $140.00 18 General Merchandise Stores Family Dollar Stores, Inc. FDO150117P00050000 Expiration: January 2015, Exercise Price: $50.00 25 62 FDO150117P00052500 Expiration: January 2015, Exercise Price: $52.50 9 23 85 Holding Company Icahn Enterprises LP IEP141220P00090000 Expiration: December 2014, Exercise Price: $90.00 5 Leucadia National Corporation LUK2150117P00022000 Expiration: January 2015, Exercise Price: $22.00 LUK2150117P00025000 Expiration: January 2015, Exercise Price: $25.00 19 Liberty Media Corporation - Class A LMCA1 141018P00120000 Expiration: October 2014, Exercise Price: $120.00 38 Insurance Carriers and Related Activities American International Group, Inc. AIG160115P00045000 Expiration: January 2016, Exercise Price: $45.00 AmTrust Financial Services, Inc. AFSI160115P00030000 Expiration: January 2016, Exercise Price: $30.00 76 AFSI160115P00040000 Expiration: January 2016, Exercise Price: $40.00 38 Leather and Allied Product Manufacturing Coach, Inc. COH160115P00040000 Expiration: January 2016, Exercise Price: $40.00 Machinery Manufacturing National Oilwell Varco, Inc. NOV1150117P00057500 Expiration: January 2015, Exercise Price: $57.50 45 Media Viacom Inc. - Class B VIAB150117P00055000 Expiration: January 2015, Exercise Price: $55.00 32 VIAB150117P00057500 Expiration: January 2015, Exercise Price: $57.50 10 Merchant Wholesalers, Nondurable Goods Cardinal Health, Inc. CAH150117P00042000 Expiration: January 2015, Exercise Price: $42.00 7 17 Mining (except Oil and Gas) Barrick Gold Corporation ABX150117P00015000 Expiration: January 2015, Exercise Price: $15.00 ABX160115P00013000 Expiration: January 2016, Exercise Price: $13.00 ABX160115P00015000 Expiration: January 2016, Exercise Price: $15.00 76 Franco-Nevada Corporation FNV150117P00050000 Expiration: January 2015, Exercise Price: $50.00 18 Freeport-McMoRan Copper & Gold Inc. FCX150117P00022000 Expiration: January 2015, Exercise Price: $22.00 2 19 FCX150117P00024000 Expiration: January 2015, Exercise Price: $24.00 FCX150117P00027000 Expiration: January 2015, Exercise Price: $27.00 52 FCX160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 FCX160115P00032000 Expiration: January 2016, Exercise Price: $32.00 20 Newmont Mining Corporation NEM150117P00025000 Expiration: January 2015, Exercise Price: $25.00 60 Rio Tinto plc - ADR RIO150117P00040000 Expiration: January 2015, Exercise Price: $40.00 5 Silver Wheaton Corporation SLW150117P00018000 Expiration: January 2015, Exercise Price: $18.00 16 SLW150117P00020000 Expiration: January 2015, Exercise Price: $20.00 SLW160115P00018000 Expiration: January 2016, Exercise Price: $18.00 52 Miscellaneous Manufacturing Hasbro, Inc. HAS150117P00040000 Expiration: January 2015, Exercise Price: $40.00 17 International Game Technology IGT150117P00010000 Expiration: January 2015, Exercise Price: $10.00 20 50 Nonmetallic Mineral Product Manufacturing USG Corporation USG150117P00020000 Expiration: January 2015, Exercise Price: $20.00 16 Non-Store Retailers Sotheby's BID1150117P00028000 Expiration: January 2015, Exercise Price: $28.00 17 Oil and Gas Extraction Canadian Natural Resources Limited CNQ160115P00030000 Expiration: January 2016, Exercise Price: $30.00 4 Chesapeake Energy Corporation CHK1150117P00022000 Expiration: January 2015, Exercise Price: $22.00 16 CHK1150117P00025000 Expiration: January 2015, Exercise Price: $25.00 4 CHK1160115P00020000 Expiration: January 2016, Exercise Price: $20.00 CHK1160115P00023000 Expiration: January 2016, Exercise Price: $23.00 46 CHK1160115P00025000 Expiration: January 2016, Exercise Price: $25.00 14 Continental Resources, Inc. CLR150117P00027500 Expiration: January 2015, Exercise Price: $27.50 2 10 CLR150117P00035000 Expiration: January 2015, Exercise Price: $35.00 46 CLR150117P00042500 Expiration: January 2015, Exercise Price: $42.50 38 CLR150117P00045000 Expiration: January 2015, Exercise Price: $45.00 20 CLR150117P00047500 Expiration: January 2015, Exercise Price: $47.50 24 CLR160115P00040000 Expiration: January 2016, Exercise Price: $40.00 28 CLR160115P00045000 Expiration: January 2016, Exercise Price: $45.00 14 CLR160115P00050000 Expiration: January 2016, Exercise Price: $50.00 92 Talisman Energy Inc. TLM150117P00010000 Expiration: January 2015, Exercise Price: $10.00 8 TLM160115P00010000 Expiration: January 2016, Exercise Price: $10.00 Other Exchanges CBOE Holdings Inc. CBOE150117P00043750 Expiration: January 2015, Exercise Price: $43.75 34 CBOE160115P00044500 Expiration: January 2016, Exercise Price: $44.50 50 Other Information Services Google Inc. - Class A GOLG1 150117P00800000 Expiration: January 2015, Exercise Price: $800.00 1 GOLG1 160115P00950000 Expiration: January 2016, Exercise Price: $950.00 7 Performing Arts, Spectator Sports, and Related Industries Live Nation Entertainment, Inc. LYV150117P00012000 Expiration: January 2015, Exercise Price: $12.00 LYV150117P00015000 Expiration: January 2015, Exercise Price: $15.00 LYV160115P00015000 Expiration: January 2016, Exercise Price: $15.00 LYV160115P00017000 Expiration: January 2016, Exercise Price: $17.00 Pharmaceutical and Biotechnology AbbVie Inc. ABBV160115P00040000 Expiration: January 2016, Exercise Price: $40.00 76 Amgen Inc. AMGN160115P00085000 Expiration: January 2016, Exercise Price: $85.00 76 Gilead Sciences, Inc. GILD160115P00050000 Expiration: January 2016, Exercise Price: $50.00 76 Pipeline Transportation The Williams Companies, Inc. WMB150117P00030000 Expiration: January 2015, Exercise Price: $30.00 7 32 WMB160115P00030000 Expiration: January 2016, Exercise Price: $30.00 Professional, Scientific, and Technical Services Verisign Inc. VRSN150117P00050000 Expiration: January 2015, Exercise Price: $50.00 62 Publishing Industries (except Internet) Nuance Communications, Inc. NUAN160115P00013000 Expiration: January 2016, Exercise Price: $13.00 NUAN160115P00015000 Expiration: January 2016, Exercise Price: $15.00 8 Rail Transportation Norfolk Southern Corporation NSC150117P00065000 Expiration: January 2015, Exercise Price: $65.00 7 35 Real Estate General Growth Properties, Inc. GGP150117P00020000 Expiration: January 2015, Exercise Price: $20.00 18 TRI Pointe Homes, Inc. TPH150117P00014000 Expiration: January 2015, Exercise Price: $14.00 90 TPH150117P00015000 Expiration: January 2015, Exercise Price: $15.00 36 Restaurants The Wendy's Company WEN150117P00007000 Expiration: January 2015, Exercise Price: $7.00 WEN160115P00007000 Expiration: January 2016, Exercise Price: $7.00 Satellite Telecommunications DISH Network Corp. - Class A DISH150117P00030000 Expiration: January 2015, Exercise Price: $30.00 26 65 DISH150117P00032000 Expiration: January 2015, Exercise Price: $32.00 4 10 DISH150117P00036000 Expiration: January 2015, Exercise Price: $36.00 12 30 DISH150117P00040000 Expiration: January 2015, Exercise Price: $40.00 78 DISH160115P00045000 Expiration: January 2016, Exercise Price: $45.00 2 DISH160115P00047000 Expiration: January 2016, Exercise Price: $47.00 48 Liberty Global plc - Class A LBTY2 160115P00075000 Expiration: January 2016, Exercise Price: $75.00 6 Securities, Commodity Contracts, and Other Financial Investments and Related Activities CME Group Inc. CME150117P00047500 Expiration: January 2015, Exercise Price: $47.50 25 CME150117P00057500 Expiration: January 2015, Exercise Price: $57.50 2 CME160115P00065000 Expiration: January 2016, Exercise Price: $65.00 10 CME160115P00070000 Expiration: January 2016, Exercise Price: $70.00 32 Support Activities for Mining Transocean Limited RIG160115P00040000 Expiration: January 2016, Exercise Price: $40.00 Support Activities for Transportation Expeditors International of Washington, Inc. EXPD150117P00035000 Expiration: January 2015, Exercise Price: $35.00 30 Transportation Equipment Manufacturing American Railcar Industries, Inc. ARII141220P00050000 Expiration: December 2014, Exercise Price: $50.00 42 Warehousing and Storage Iron Mountain Inc. IRM2150117P00030000 Expiration: January 2015, Exercise Price: $30.00 13 TOTAL PUT OPTIONS WRITTEN (premiums received $3,182,753) $ d - 100 Shares Per Contract. ADR - American Depository Receipt. ETF - Exchange Traded Fund. Disclosures about Derivative Instruments and Hedging Activities at September 30, 2014 The Portfolio has adopted enhanced disclosure regarding derivatives and hedging activity intended to improve financial reporting of derivative instruments by enabling investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position. As would be reflected in the Statement of Assets and Liabilities, the following is a summary of the fair values of derivative instruments as of September 30, 2014: Equity Contracts Assets Liabilities Description Fair Value Description Fair Value Purchased Put Options Investments, at value $ $ - Written Options Written option - contracts, at value Total $ $ Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Kinetics Mutual Funds, Inc. & Kinetics Portfolios Trust By (Signature and Title)* /s/ Peter Doyle Peter B. Doyle, President Date 11/12/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Peter Doyle Peter B. Doyle, President Date 11/12/2014 By (Signature and Title)*/s/ Leonid Polyakov Leonid Polyakov, Treasurer Date 11/12/2014 * Print the name and title of each signing officer under his or her signature.
